 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4853 Page 1 of 84




 1   KAZEROUNI LAW GROUP, APC             LAW OFFICES OF TODD M.
 2   Abbas Kazerounian, Esq. (249203)     FRIEDMAN, P.C.
     ak@kazlg.com                         Todd M. Friedman, Esq. (216752)
 3   Matthew M. Loker, Esq. (279939)      tfriedman@toddflaw.com
 4   ml@kazlg.com                         Adrian R. Bacon, Esq. (280332)
     245 Fischer Avenue, Unit D1          abacon@toddflaw.com
 5   Costa Mesa, CA 92626                 21550 Oxnard Street, Suite 780
 6   Telephone: (800) 400-6808            Woodland Hills, CA 90212
     Facsimile: (800) 520-5523            Telephone: (877) 206-4741
 7                                        Facsimile: (866) 633-0228
 8
 9                   UNITED STATES DISTRICT COURT
10                 SOUTHERN DISTRICT OF CALIFORNIA
11
     JOHN MCCURLEY AND DAN                Case No.: 17-cv-986 BAS (AGS)
12   DEFOREST, INDIVIDUALLY
     AND ON BEHALF OF ALL                 FIRST AMENDED
13
     OTHERS SIMILARLY                     DECLARATION OF ADRIAN R.
14   SITUATED,                            BACON IN SUPPORT OF
                                          PLAINTIFFS’ MOTION TO
15
                Plaintiff,                STRIKE WITNESS
16                 v.                     DECLARATIONS, FOR
                                          RESTRAINING ORDER, FOR
17
     ROYAL SEAS CRUISES, INC.,            MONETARY SANCTIONS, AND
18                                        FOR DISQUALIFICATION OF
                Defendant.                COUNSEL
19
20
21
22
23
24
25
26
27
28
                   FIRST AMENDED DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4854 Page 2 of 84




11                    DECLARATION OF ADRIAN R. BACON
22   I, ADRIAN R. BACON declare:
33
          1. I am an attorney in good standing duly admitted to the State Bar of

44           California and an attorney of record for Plaintiffs Dan Deforest and John

55           McCurley (“Plaintiffs”) in this action against Royal Seas Cruises, Inc.

66           (“Defendant”). I am a Partner at The Law Offices of Todd M. Friedman,

77           and one of the counsel for Plaintiffs and the certified Class and Subclass

88           in this action.

99        2. I have personal knowledge of the following facts and, if called upon as a

10
10           witness, could and would competently testify thereto, except as to those

11
11           matters which are explicitly set forth as based upon my information and

12
12           belief and, as to such matters, I am informed and believe that they are true

13
13           and correct.

14
14        3. I am writing this declaration in support of Plaintiffs’ First Amended

15
15           Motion To Strike Witness Declarations, For Restraining Order, For

16
16           Monetary Sanctions, And For Disqualification of Counsel.

17
17        4. On Friday, January 17, 2020 at 1:22 p.m., Defendant served by email its
18
18           Second Supplemental Disclosure.        A true and correct copy of the
19
19           disclosure is attached hereto as Exhibit A.
20
20        5. In this disclosure, Defendant identified as relevant witnesses for the first
21
21           time Gary Little, David Calderon, and Dan Gieger.              These three
22
22           individuals are members of the Class and Subclass.
23
23        6. Additionally, attached to the Second Supplemental Disclosure were three
24
24           signed and sworn declarations of the three new witnesses which were
25
25           signed in August, September, and October of 2019.
26
26
27
27
28
28                                           -1-
                 FIRST AMENDED DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4855 Page 3 of 84




11
         7. Defendant has not served written discovery seeking testimony from Class

22          or Subclass Members on Class Counsel at any point, including following

33          Class Certification.

44       8. Prior to receiving the Second Supplemental Disclosure, Plaintiffs were

55          unaware that Defendant had either contacted or obtained declarations

66          from the three witnesses.

77       9. Because the Fact Discovery Completion deadline is February 18, 2020,

88          written discovery must be served by January 17, 2020 to timely receive a

99          response. Thus, by waiting until January 17, 2020, Defendant ensured

10
10          that Plaintiffs would have eleven (11) hours to serve written discovery.

11
11       10.Class Counsel were outraged by Defendant’s conduct, and immediately

12
12          drafted and sent a meet and confer email at 5:21 p.m. on January 17, 2020

13
13          requesting a call the following week, and noting that Plaintiffs would be

14
14          seeking monetary sanctions, discovery sanctions, and disqualification

15
15          sanctions, and providing the grounds for those sanctions. A true and
16
16          correct copy of this email is attached hereto as Exhibit B.
17
17       11.Class Counsel additionally drafted and sent Defendant a 30(b)(6)
18
18          deposition notice on all of Defendant’s contact with the Class and
19
19          Subclass, including post-certification, which included a request for
20
20          documents on the same subject. A true and correct copy of this deposition
21
21          notice is attached hereto as Exhibit C.
22
22       12.Class Counsel and Defendant’s counsel telephonically met and conferred
23
23          on January 22, 2020.        I emailed a summary of the conversation to
24
24          Defendant’s counsel and noted that we would not bring this Motion if
25
25          Defendant agreed to withdraw its declarations and not seek discovery
26
26
27
27
28
28                                           -2-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4856 Page 4 of 84




11
            from the tampered witnesses. A true and correct copy of this email is

22          attached hereto as Exhibit D.

33       13.Defendant responded and stated that it would not use the declarations if it

44          could conduct depositions. Class Counsel responded and stated we would

55          have to proceed with the motion. A true and correct copy of these emails

66          is attached hereto as Exhibit E.

77       14.On February 18, 2019, Class Counsel Thomas Wheeler conducted the

88          deposition of Defendant’s 30(b)(6) representative in Fort Lauderdale,

99          Florida pursuant to the notice of deposition attached as Exhibit C.

10
10          Attached hereto as Exhibit F is a true and correct copy of the Transcript

11
11          of the Deposition of Defendant’s 30(b)(6) representative Melissa Hanson.

12
12       15.Attached hereto as Exhibit G is a true and correct copy of the calling script

13
13          used to contact Class Members produced by Defendant in response to the

14
14          document request in Exhibit C.

15
15       16.Attached     hereto   as   Exhibit       H   is   an   audio   file   numbered
16
16          300000000151480-7046270980 which is a call recording of Defendant’s
17
17          call with Mr. Geiger and was produced by Defendant in response to the
18
18          document request in Exhibit C.
19
19       17.Attached hereto as Exhibit I is an audio file numbered 300000000172377-
20
20          4049353474 which is a call recording of Defendant’s call with Mr. Wilder
21
21          and was produced by Defendant in response to the document request in
22
22          Exhibit C.
23
23
24
24                           MONETARY SANCTIONS
25
25       18.Thomas E. Wheeler, a fourth year senior associate, from our offices took
26
26          lead on researching and drafting this immediate motion. In total, Mr.
27
27
28
28                                             -3-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4857 Page 5 of 84




11          Wheeler spent 7.1 hours conducting legal research for the motion and 9.1
22          hours drafting and revising the Motion and an additional 4.5 hours
33          amending the Motion. Mr. Wheeler also spent 14.5 hours traveling to and
44          from Fort Lauderdale for the deposition of Defendant’s 30(b)(6) regarding
55          its Class contact, 2 hours preparing for the deposition, and 2.3 hours
66          conducting it. Mr. Wheeler was recently approved by the Courts in
77          Edward Makaron v. Enagic USA, Inc., Case No. 2:15-cv-05145-DDP-E
88          (C.D. Cal. 2020) and Nicole Romano et. al. v. SCI Direct Inc. et. al., Case
99          No. 2:17-cv-03537-ODW-JEM (C.D. Cal. 2019) at the rate of $425 per
10
10          hour. Thus, in total Mr. Wheeler incurred $16,787.50 in attorney’s fees
11
11          for 39.5 hours of work.
12
12       19.Additionally, Plaintiffs incurred $795.80 in flight costs, $258.77 in hotel
13
13          costs, and $1,269.15 in deposition taking and transcript costs associated
14
14          with the 30(b)(6) deposition regarding Class contact, totaling $2,323.72
15
15          in costs.
16
16       20.As noted above, I am a partner at the Law Offices of Todd M. Friedman
17
17          P.C.. I spent approximately 1 hour reviewing the Motion and 1 hour
18
18          discussing it with Mr. Wheeler. I have also been recently approved by the
19
19          Courts in Edward Makaron v. Enagic USA, Inc., Case No. 2:15-cv-05145-
20
20          DDP-E (C.D. Cal. 2020) and Nicole Romano et. al. v. SCI Direct Inc. et.
21
21          al., Case No. 2:17-cv-03537-ODW-JEM (C.D. Cal. 2019) at the rate of
22
22          $625 per hour.
23
23
24
24
25
25
26
26
27
27
28
28                                          -4-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4858 Page 6 of 84




11
           I declare under penalty of perjury under the laws of California and the United

22   States that the foregoing is true and correct, and that this declaration was executed

33   on January 31, 2020.

44   Date: January 31, 2020                              By:/s/ Adrian R. Bacon
55                                                           Adrian R. Bacon
66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                             -5-
                   FIRST AMENDED DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4859 Page 7 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                     EXHIBIT A
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -6-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4860 Page 8 of 84



    1   GREENSPOON MARDER LLP
    2   Richard W. Epstein, Esq. (Admitted Pro Hac Vice)
        richard.epstein@gmlaw.com
    3   Jeffrey A. Backman, Esq. (Admitted Pro Hac Vice)
    4   jeffrey.backman@gmlaw.com
        200 E. Broward Boulevard, Suite 1800
    5   Fort Lauderdale, FL 33301
    6   Tel: 954.527.2427
        Fax: 954.333.4027
    7

    8   Attorneys for Defendant Royal Seas Cruises, Inc.
        [additional Defendant’s counsel on signatory line]
    9
   10                         UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
   11

   12   John McCurley, Individually and                 Case No.: 3:17-cv-01988-AJB-AGS
   13   and on Behalf of All Others Similarly           consolidated with
   14                                                   Case No.: 3:17-cv-00986-BAS-AGS
        Situated,
   15                   Plaintiff,
   16          v.
   17   Royal Seas Cruises, Inc.,                       DEFENDANT        ROYAL   SEAS
   18                                                   CRUISES,      INC.’S  SECOND
                         Defendant.                     SUPPLEMENTAL DISCLOSURE
   19                                                   PURSUANT TO FED. R. CIV. P.
        ---------------------------------------------   26(a)(1) AND (e)
   20
        --

   21   Dan DeForest, Individually and
        and on Behalf of All Others Similarly
   22

   23   Situated,
   24                   Plaintiff,
   25          v.
   26   Royal Seas Cruises, Inc.,
   27                    Defendant.
   28


                                                        1
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4861 Page 9 of 84



    1         Pursuant to Fed. R. Civ. P. 26 (a)(1) and (e), Defendant ROYAL SEAS
    2
        CRUISES, INC. (“RSC”), supplements its Initial Disclosures served on
    3

    4   September 22, 2017, and its Supplemental Disclosure served on November 27,

    5   2018, with this Second Supplemental Disclosure. This disclosure is made based
    6
        on the information available to RSC at this time. RSC reserves the right to rely
    7

    8   on additional discovery and investigations, and to supplement its disclosures as
    9   warranted thereby. The disclosure is made in a good faith effort to supply as
   10
        much information and specification as is presently known but shall not prejudice
   11

   12   RSC in relation to further discovery and investigations. Should other information
   13   become available during the course of ongoing investigation and discovery, it
   14
        will be disclosed to other parties pursuant to Federal Rule 26(e).
   15

   16         1.     WITNESSES
   17         Provide the name and, if known, the address and telephone number of
   18
        each individual likely to have discoverable information—along with the
   19
   20   subjects of that information—that the disclosing party may use to support
   21
        its claims or defenses, unless solely for impeachment.
   22
              a.     Gary Little, 511 Shaver Drive, Florence, NJ 08518, (609) 638-0625.
   23

   24   Mr. Little has knowledge of his purchasing a travel package from RSC on
   25
        February 25, 2017, and enjoying a vacation using the travel package purchased
   26
        from RSC, after visiting the website diabeteshealth.info, entering his phone
   27

   28


                                               2
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4862 Page 10 of 84



     1   number, (609) 638-0625, on the website, and requesting to be contacted
     2
         regarding RSC.
     3

     4         b.    David Calderon, 1136 Stillman Avenue, Plainfield, NY 07060, (908)

     5   331-1177. Mr. Calderon has knowledge of his purchasing a travel package from
     6
         RSC on July 26, 2017, after visiting the website diabeteshealth.info, entering his
     7

     8   phone number, (908) 331-1177, on the website, and requesting to be contacted
     9   regarding RSC.
    10
               c.    Dan Geiger, 1203 S Main Street, Mt. Vernon, OH 43050, (740) 627-
    11

    12   0980. Mr. Geiger has knowledge of his purchasing a travel package from RSC
    13   on August 16, 2017, after visiting the website diabeteshealth.info, entering his
    14
         phone number, (740) 627-0980, on the website, and requesting to be contacted
    15

    16   regarding RSC.
    17

    18
               2.    DOCUMENTS
    19
               Provide a copy of, or a description by category and location of, all
    20
         documents, electronically stored information, and tangible things that the
    21

    22   disclosing party has in its possession, custody or control that the disclosing
    23
         party may use to support its claims or defenses, unless solely for
    24

    25
         impeachment.

    26         a. Declaration of Gary Little (Aug. 7, 2019) (attached as Exhibit “A”).
    27

    28


                                               3
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4863 Page 11 of 84



     1        b. Declaration of David Calderon (Oct. 2, 2019) (attached as Exhibit
     2
                 “B”).
     3

     4        c. Declaration of Dan Geiger (Sept. 23, 2019) (attached as Exhibit “C”).

     5

     6
         DATED: January 17, 2019
     7

     8                                Respectfully Submitted,

     9                                GREENSPOON MARDER LLP
    10
                                      JEFFREY A. BACKMAN (Fla. Bar No. 662501)
    11                                Jeffrey.Backman@gmlaw.com
    12                                RICHARD W. EPSTEIN (Fla Bar No. 229091)
                                      Richard.Epstein@gmlaw.com
    13                                200 E. Broward Blvd, Suite 1800
    14                                Fort Lauderdale, Florida 33301
                                      Tel: 954.527.2427
    15                                Fax: 954.333.4027
    16                                Admitted Pro Hac Vice
    17                                 /s/ Brian R. Cummings
    18                                BRIAN R. CUMMINGS (Fla. Bar No. 25854)
                                      Brian.Cummings@gmlaw.com
    19                                401 E. Jackson St., Suite 1825
    20                                Tampa, Florida 33602
                                      Tel: 813.769.7020
    21                                Fax: 813.426.8582
    22                                Admitted Pro Hac Vice
    23
                                      ANTON N. HANDAL, ESQ. (Bar No. 113812)
    24                                Tony.Handel@gmlaw.com
                                      750 B Street, Suite 250
    25
                                      San Diego, CA 92101
    26                                Tel: 619.544.6400
                                      Fax: 619.696.0323
    27

    28                                Attorneys for Defendant Royal Seas Cruises, Inc.

                                            4
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4864 Page 12 of 84



     1

     2

     3                            CERTIFICATE OF SERVICE

     4         I HEREBY CERTIFY that a true and correct copy of the foregoing has
     5
         been served via email and U.S. regular mail on this 17th day of January, 2020, to
     6

     7   all counsel of record set forth on the Service List below.
     8                                          By: /s/ Brian R. Cummings
     9                                             Brian R. Cummings, Esq.
    10

    11                                    SERVICE LIST
    12      Joshua B. Swigart, Esq.
    13      josh@westcoastlitigation.com
            Kevin Lemieux, Esq.
    14      kevin@westcoastlitigation.com
    15      HYDE & SWIGART
            2221 Camino Del Rio South, Suite 101
    16      San Diego, CA 92108
    17      Telephone: (619) 233-7770
            Facsimile: (619) 297-1022
    18

    19      Abbas Kazerounian, Esq.
            ak@kazlg.com
    20
            Matthew M. Loker, Esq.
    21      ml@kazlg.com
            KAZEROUNI LAW GROUP, APC
    22
            245 Fischer Avenue
    23      Costa Mesa, CA 92626
            Telephone: (800) 400-6808
    24
            Facsimile: (800) 520-5523
    25
            Attorneys for Plaintiff John McCurley
    26

    27       Todd M. Friedman, Esq.
    28       Adrian R. Bacon, Esq.

                                                5
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4865 Page 13 of 84



     1      Meghan E. George, Esq.
     2      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
            21550 Oxnard St., Suite 780
     3      Woodland Hills, CA 91367
     4      (877) 206-4741
            tfriedman@toddflaw.com
     5      abacon@toddflaw.com
     6      mgeorge@toddflaw.com

     7      Attorneys for Plaintiff Dan DeForest
     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27

    28


                                             6
         41294404
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4866 Page 14 of 84




                      “EXHIBIT A”
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4867 Page 15 of 84



      1. My name is Gary Little. I am over the age of 18 and fully competent to make this

   declaration. This Declaration is based on my personal knowledge or upon my review of records

   over which I have care, custody or control.

      2. I purchased a vacation package from Royal Seas Cruises, Inc. (“Royal Seas”) on

   February 25, 2017.

      3. Prior to purchasing my vacation package from Royal Seas I went to the webpage

   diabeteshealth.info where I entered my phone number, (609) 638-0625, and requested to be

   contacted regarding Royal Seas.

      4. I have traveled on my vacation as of the date I sign this document.

      5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury and of the laws of the

   United States that the foregoing is true and correct.

   Dated this 7th day of August, 2019.

                                                 ______________________(E-sign here)
                                                 Gary Little
                                                 (Print Name)




                                                                Doc ID: aca49f0fec41455818442dd85d6d34af8732ead7
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4868 Page 16 of 84

                                                                             Audit Trail

TITLE                           Royal Seas Cruises - Gary Little

FILE NAME                       Royal Seas Cruises - Gary Little.pdf

DOCUMENT ID                     aca49f0fec41455818442dd85d6d34af8732ead7

STATUS                            Completed




              08/13/2019        Sent for signature to Gary Little (MUSIC123G@MSN.COM) from
              14:31:49 UTC      customerservice@royalseas.com
                                IP: 12.219.62.139




              08/17/2019        Viewed by Gary Little (music123g@msn.com)
              17:11:46 UTC      IP: 99.203.116.107




              08/17/2019        Signed by Gary Little (music123g@msn.com)
              17:12:14 UTC      IP: 99.203.116.107




              08/17/2019        The document has been completed.
              17:12:14 UTC
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4869 Page 17 of 84




                      “EXHIBIT B”
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4870 Page 18 of 84



      1. My name is David Calderon. I am over the age of 18 and fully competent to make this

   declaration. This Declaration is based on my personal knowledge or upon my review of records

   over which I have care, custody or control.

      2. I purchased a vacation package from Royal Seas Cruises, Inc. (“Royal Seas”) on July 26,

   2017.

      3. Prior to purchasing my vacation package from Royal Seas I went to the webpage

   diabeteshealth.info where I entered my phone number, (908) 331-1177, and requested to be

   contacted regarding Royal Seas.

      4. I have not traveled on my vacation as of the date I sign this document.

      5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury and of the laws of the

   United States that the foregoing is true and correct.

   Dated this 2 day of October, 2019.

                                                 ______________________(E-sign here)
                                                 David Calderon




                                                                Doc ID: 58692c4bcbf8784af6c1d7d01dd3144be7c05eaf
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4871 Page 19 of 84

                                                                               Audit Trail

TITLE                           Royal Seas Cruises - David Calderon

FILE NAME                       Royal Seas Cruises - David Calderon.pdf

DOCUMENT ID                     58692c4bcbf8784af6c1d7d01dd3144be7c05eaf

STATUS                           Completed




              10 / 02 / 2019    Sent for signature to David Calderon (DJC1136@YAHOO.COM)
              19:24:22 UTC      from customerservice@royalseas.com
                                IP: 12.219.62.139




              10 / 03 / 2019    Viewed by David Calderon (djc1136@yahoo.com)
              23:58:59 UTC      IP: 172.58.238.192




              10 / 04 / 2019    Signed by David Calderon (djc1136@yahoo.com)
              00:00:34 UTC      IP: 172.58.238.192




              10 / 04 / 2019    The document has been completed.
              00:00:34 UTC
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4872 Page 20 of 84




                      “EXHIBIT C”
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4873 Page 21 of 84



      1. My name is _Dan Geiger__. I am over the age of 18 and fully competent to make this

   declaration. This Declaration is based on my personal knowledge or upon my review of records

   over which I have care, custody or control.

      2. I purchased a vacation package from Royal Seas Cruises, Inc. (“Royal Seas”) on August

   16, 2017

      3. Prior to purchasing my vacation package from Royal Seas I went to the webpage

   diabeteshealth.info where I entered my phone number, (740)627-0980 and requested to be

   contacted regarding Royal Seas.

      4. I have not traveled on my vacation as of the date I sign this document.

      5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury and of the laws of the

   United States that the foregoing is true and correct.

   Dated this 23 day of September, 2019.

                                                 ______________________(E-sign
                                                 SignNow e-signature ID: 698c24fe2b...
                                                                                       here)
                                                 (Print
                                                 10/04/2019Name)
                                                            13:52:05 UTC
 Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4874 Page 22 of 84



SignNow E-Signature Audit Log
Document name: Royal Seas Cruises - Dan Geiger
Document ID: 4b7e195a7cb71343e6967890109ab4ab679bbbdf
Document page count: 1

         Client                          Event                               By                       Server Time                   Client Time            IP Address
  SignNow Web Application          Uploaded Document             customerservice@royalseas.com   2019-10-03 09:39:26 pm UTC   2019-10-03 09:39:25 pm UTC    100.26.28.45

  SignNow Web Application         Viewed the Document            customerservice@royalseas.com   2019-10-03 09:39:32 pm UTC   2019-10-03 09:39:32 pm UTC   12.219.62.139

  SignNow Web Application           Document Saved               customerservice@royalseas.com   2019-10-03 09:41:22 pm UTC   2019-10-03 09:41:21 pm UTC   54.210.71.240

  SignNow Web Application         Viewed the Document             dangeiger@embarqmail.com       2019-10-04 01:47:54 pm UTC   2019-10-04 01:47:37 pm UTC   65.131.221.130

                            Signed the Document, Signature ID:
  SignNow Web Application                                         dangeiger@embarqmail.com       2019-10-04 01:52:05 pm UTC   2019-10-04 01:51:47 pm UTC    100.26.28.45
                                 698c24fe2b593b2ac8e1

  SignNow Web Application           Document Saved                dangeiger@embarqmail.com       2019-10-04 01:52:10 pm UTC   2019-10-04 01:51:46 pm UTC    100.26.28.45
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4875 Page 23 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT B
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -7-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
  Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4876 Page 24 of 84


Tom Wheeler

From:                Tom Wheeler
Sent:                Friday, January 17, 2020 5:21 PM
To:                  Jeffrey Backman; Brian Cummings
Cc:                  Moneka Simpson; josh@westcoastlitigation.com <josh@westcoastlitigation.com>;
                     kevin@westcoastlitigation.com <kevin@westcoastlitigation.com>; Abbas Kazerounian;
                     ml@kazlg.com <ml@kazlg.com>; Todd Friedman; Adrian Bacon; mgeorge@toddflaw.com
                     <mgeorge@toddflaw.com>; Khia Joseph; 38541_0019 _Royal Seas Cruises_ Inc_ _ adv_ McCurley_ 21_
                     1 E_Mail; Moneka Simpson
Subject:             Meet and Confer re: Motion for Sanctions


Counsel,

We are writing to schedule a meet and confer call for next week, and request you provide dates and times to meet and
confer telephonically prior to next Thursday regarding Plaintiffs’ Motion for Sanctions, including monetary sanctions,
discovery sanctions, and disqualification sanctions, against Defendant and its attorneys regarding their illegal contact
with represented parties.

We are in receipt of your belated Second Supplemental Disclosure dated January 17, 2020, which discloses three new
witnesses and includes three declarations signed September 23, 2019, October 2, 2019, and August 7, 2019. As you are
aware, on March 27, 2019, the Court certified a Class action consisting of all individuals called between November 2016
and December 2017 on behalf of Royal Seas Cruises (and a sub‐class of all calls that were transferred to Royal Seas
Cruises). All three new witnesses fall within this Class Definition and thus were Class Members following the Certification
of the Class on March 27, 2019. Despite this, you seemingly have communicated with at least three of our clients, who
are represented by counsel, namely our offices.

The law is exceedingly clear on this topic for post‐certification contact. “[D]efense counsel ha[s] an ethical duty to refrain
from discussing the litigation with members of the class as of the date of class certification . . . .” Kleiner v. First Nat.
Bank of Atlanta, 751 F.2d 1193, 1206–07 (11th Cir. 1985). To reiterate, “[o]nce a class has been certified, the rules
governing communications [with class members] apply as though each class member is a client of the class counsel.”
Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835, 847 (N.D. Cal. 2010) (citing Manual of Complex Litig. § 21.33, at 300
(4th ed. 2004)). See, e.g., Kleiner v. First Nat'l Bank of Atlanta, 751 F.2d 1193, 1207 n. 28 (11th Cir.1985) (stating that,
“[a]t a minimum, class counsel represents all class members as soon as a class is certified”); Erhardt v. Prudential Group,
629 F.2d 843, 845 (2d Cir.1980) (stating that, “[o]nce a class has been certified, the rules governing communications
apply as though each class member is a client of the class counsel”); Parks v. Eastwood Ins. Servs., 235 F.Supp.2d 1082,
1083 (C.D.Cal.2002) (stating that, “[i]n a class action certified under Rule 23, ... absent class members are considered
represented by class counsel unless they choose to ‘opt out’ ”).

Additionally, you also seemingly chose to wait until today, January 17, 2020, to make a disclosure that you were
communication with represented individuals contrary to the requirements of the rules of professional conduct and laws
of this Court back in the fall of 2019. It seems likely you chose today, which happens to fall exactly thirty (30) days before
the discovery deadline, to deprive us of the ability to conduct any discovery into your illegal actions. Instead, this choice
only highlights the willful nature of such misconduct and your attempt to hide it.

Again, please advise us of a date prior to next Thursday for a telephonic meet and confer ahead of filing our Motion, as
required by Judge Bashant’s local rules. Also, to reiterate, it is a violation of the rules of professional conduct and the
rules of the 9th Circuit to engage in any further contact with Class Members.

Warm regards,

                                                              1
  Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4877 Page 25 of 84
Tom Wheeler, Esq.
Law Offices of Todd M. Friedman P.C.
21550 Oxnard St., Ste. 780
Woodland Hills, CA 91367
Tel: (213) 988‐0007




                                          2
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4878 Page 26 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT C
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -8-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4879 Page 27 of 84



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     Meghan E. George (SBN 274525)
3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
4    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
5
     Phone: 877-206-4741
6    Fax: 866-633-0228
7    tfriedman@ toddflaw.com
     abacon@ toddflaw.com
8
     mgeorge@toddflaw.com
9    Attorneys for Plaintiffs
10
                           UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
     JOHN MCCURLEY,                   )                        Case No.: 17-cv-1988 AJB (AGS)
13   INDIVIDUALLY AND ON BEHALF )                                         consolidated with
14   OF ALL OTHERS SIMILARLY          )                        Case No.: 17-cv-986 AJB (AGS)
     SITUATED,                        )
15
                                      )                        PLAINTIFFS’ NOTICE OF
16   Plaintiff,                       )                        TAKING THE DEPOSITION OF
17
                                      )                        DEFENDANT’S
            vs.                       )                        REPRESENTATIVE WITH MOST
18                                    )                        KNOWLEDGE
19   ROYAL SEAS CRUISES, INC.,        )
                                      )                        Date: February 18, 2020
20
     Defendant.                       )                        Time: 10:00 AM (Eastern Time)
21   ________________________________ )                        Location: Veritext Legal Solutions,
     DAN DEFOREST, INDIVIDUALLY )                                        One East Broward Boulevard
22
     AND ON BEHALF OF ALL             )                                  Suite 1101
23   OTHERS SIMILARLY SITUATED, )                                        Fort Lauderdale, FL 33301
24
                                      )
                Plaintiff,            )
25
                   v.                 )
26   ROYAL SEAS CRUISES, INC.,        )
                                      )
27
                Defendant.            )
28



              Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                           1
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4880 Page 28 of 84



1
           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
           PLEASE TAKE NOTICE that Plaintiffs, DAN DEFOREST and JOHN
3

4    MCCURLEY, through his attorney of record herein, will take the deposition of
5
     Defendant’s Representative(s) most knowledgeable on February 18, 2020,
6

7    beginning at 10:00 AM (Eastern Time) at Veritext Legal Solutions, One East
8
     Broward Boulevard, Suite 2250, Fort Lauderdale, FL 33301, before a Notary
9

10
     Public, or any other officer authorized to administer an oath. The deposition will be

11   taken upon oral examination before a certified shorthand reporter and will continue
12
     from day-to-day thereafter at the same place—Sundays and holidays excepted—
13

14   until completed.
15
           As used herein, the “Class” is defined as set forth in the Court’s Order
16

17
     Granting Class Certification on March 27, 2019, as:
18                       All persons within the United States who received
19                a telephone call (1) from Prospects, DM, Inc. on behalf
                  of Royal Seas Cruises, Inc. (2) on said Class Member’s
20
                  cellular telephone (3) made through the use of any
21                automatic telephone dialing system or an artificial or
22
                  prerecorded voice, (4) between November 2016 and
                  December 2017, (5) where such calls were placed for the
23                purpose of marketing, (6) to non-customers of Royal
24                Seas Cruises, Inc. at the time of the calls, and (7) whose
                  cellular telephone number is associated in Prospects
25
                  DM’s records with either diabeteshealth.info or
26                www.yourautohealthlifeinsurance.com.
27

28



               Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                            2
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4881 Page 29 of 84



1
           As used herein, the “Transfer Subclass” is defined as set forth in the Court’s
2
     Order Granting Class Certification on March 27, 2019, as:
3

4                 All members of the Class whose call resulted in a
5
                  Transfer to Royal Seas Cruises, Inc.

6    As used herein, “Defendant” means ROYAL SEAS CRUISES, INC., ITS
7
     OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES AND AGENTS.
8

9    PLEASE TAKE FURTHER NOTICE that the designated representative(s) of
10   Defendant must be prepared to testify regarding “matters known or reasonably
11   available to” Defendant including but not limited to:
12      1. Defendant’s contact with the Class following March 27, 2019.
13      2. Defendant’s contact with the Transfer Subclass following March 27, 2019.
14      3. Defendant’s contact with the Class since March 6, 2017.
15      4. Defendant’s contact with the Transfer Subclass since March 6, 2017.
16
        5. Any and all information regarding Defendant’s contact with the Class
17
           following March 27, 2019.
18
        6. Any and all information regarding Defendant’s contact with the Transfer
19
           Subclass following March 27, 2019.
20
        7. Any and all information regarding Defendant’s decision to contact the Class
21
           following March 27, 2019.
22
        8. Any and all information regarding Defendant’s decision to contact the
23
           Transfer Subclass following March 27, 2019.
24
        9. Any and all memoranda, emails, letters, or other documents concerned
25
           Defendant’s contact with the Class following March 27, 2019.
26

27
        10. Any and all memoranda, emails, letters, or other documents concerned

28
           Defendant’s contact with the Transfer Subclass following March 27, 2019.


               Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                            3
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4882 Page 30 of 84



1
      11.The identity of each Class member contacted by Defendant following
2
         March 27, 2019.
3
      12.The identity of each Transfer Subclass member contacted by Defendant
4
         following March 27, 2019.
5

6
      PLEASE TAKE FURTHER NOTICE that Defendant and/or Defendant’s
7
      designated representative(s) under F.R.C.P. 30(b)(6) are to produce the
8
      following categories of documents at the time and place of the above-listed
9
      deposition:
10

11
      1. Produce any and all DOCUMENTS relating to or regarding Defendant’s

12
         contact with the Class following March 27, 2019.

13
      2. Produce any and all DOCUMENTS, including letters, emails, phone records,
14       recordings, or other documents, sent by Defendant to any Class Member
15       following March 27, 2019.
16    3. Produce any and all DOCUMENTS relating to or regarding Defendant’s
17       contact with the Transfer Subclass following March 27, 2019.
18    4. Produce any and all DOCUMENTS, including letters, emails, phone records,
19       recordings, or other documents, sent by Defendant to any Transfer Subclass
20       Member following March 27, 2019.
21
      5. Produce any and all DOCUMENTS, including letters, emails, phone records,
22
         recordings, or other documents, received by Defendant from any Transfer
23
         Subclass Member following March 27, 2019.
24
      6. Produce any and all DOCUMENTS, including letters, emails, phone records,
25
         recordings, or other documents, received by Defendant from any Class
26
         Member following March 27, 2019.
27

28



             Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                          4
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4883 Page 31 of 84



1
      7. Produce any and all DOCUMENTS relating to or regarding the identities of
2
         each Class member contacted by Defendant following March 27, 2019.
3
      8. Produce any and all DOCUMENTS relating to or regarding the identities of
4
         each Transfer Subclass member contacted by Defendant following March
5
         27, 2019.
6
      9. Produce any and all DOCUMENTS, including memoranda, emails, letters,
7
         or other documents, concerning Defendant’s decision to contact Transfer
8
         Subclass Members following March 27, 2019.
9
      10.Produce any and all DOCUMENTS, including memoranda, emails, letters,
10

11
         or other documents, concerning Defendant’s decision to contact Class

12
         Members following March 27, 2019.

13
      11.Produce any and all DOCUMENTS relating to or regarding Defendant’s
14       contact with the Class following March 6, 2017.
15    12.Produce any and all DOCUMENTS, including letters, emails, or other
16       documents, sent by Defendant to any Class Member following March 6,
17       2017.
18    13.Produce any and all DOCUMENTS relating to or regarding Defendant’s
19       contact with the Transfer Subclass following March 6, 2017.
20    14.Produce any and all DOCUMENTS, including letters, emails, or other
21
         documents, sent by Defendant to any Transfer Subclass Member following
22
         March 6, 2017.
23
      15.Produce any and all DOCUMENTS relating to or regarding the identities of
24
         each Class member contacted by Defendant following March 6, 2017.
25
      16.Produce any and all DOCUMENTS relating to or regarding the identities of
26
         each Transfer Subclass member contacted by Defendant following March 6,
27
         2017.
28



             Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                          5
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4884 Page 32 of 84



1
        17.Produce any and all DOCUMENTS, including memoranda, emails, letters,
2
           or other documents, concerning Defendant’s decision to contact Transfer
3
           Subclass Members following March 6, 2017.
4
        18.Produce any and all DOCUMENTS, including memoranda, emails, letters,
5
           or other documents, concerning Defendant’s decision to contact Class
6
           Members following March 6, 2017.
7

8
        PLEASE NOTE: If an interpreter will be necessary, please notify this office
9
     within five days of deposition and specify the language and dialect that will be
10
     required.
11
           Please be advised that if you cancel the deposition less than 48 business
12
     hours prior to the deposition date, you will be fully liable for the fees of the
13
     interpreter and the court reporter.
14

15
        PLEASE TAKE FURTHER NOTICE that Plaintiffs and/or Defendant may
16
     videotape such deposition to be used at the time of trial.
17

18

19

20
     Dated: January 17, 2020                 The Law Offices of Todd M. Friedman, P.C.
21

22
                                                       By: /s/Todd M. Friedman, Esq.
23
                                                              Todd M. Friedman, Esq.
24                                                            Attorney for Plaintiffs and the Class
25

26

27

28



                 Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                              6
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4885 Page 33 of 84



1
                                            PROOF OF SERVICE
2
           I, the undersigned, certify and declare that I am over the age of 18 years,
3
     employed in the County of Los Angeles, State of California, and not a party to the
4

5    above-entitled cause. On January 17, 2020, I served a true copy of Plaintiff’s
6
     Notice of Taking the Deposition of Defendant’s Representative With Most
7

8    Knowledge by email to the following addresses:
9
     Jeffrey A. Backman
10   GREENSPOON MARDER
     Jeffrey.Backman@gmlaw.com
11

12   Brian Cummings
13   GREENSPOON MARDER
     Brian.Cummings@gmlaw.com
14

15   Executed on January 17, 2020, at Woodland Hills, CA
16
           [x] I hereby certify that I am employed in the office of a member of the Bar
17

18
     of this Court at whose direction the service was made.

19         [x] I hereby certify under the penalty of perjury that the foregoing is true and
20
     correct.
21

22                                                                 By:_s/ Thomas E. Wheeler
23
                                                                         Thomas E. Wheeler

24

25

26

27

28



                Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                             7
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4886 Page 34 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT D
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -9-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4887 Page 35 of 84
   From: Adrian Bacon <abacon@toddflaw.com>
   Sent: Thursday, January 23, 2020 2:03 PM
   To: Jeffrey Backman <Jeffrey.Backman@gmlaw.com>
   Cc: Abbas Kazerounian, Esq. <ak@kazlg.com>; Todd Friedman <tfriedman@toddflaw.com>; Tom
   Wheeler <twheeler@toddflaw.com>; Matthew M. Loker, Esq. <ml@kazlg.com>
   Subject: RE: McCurley/Royal

   Jeff,

   Thank you for the call yesterday and confirming a few things that we suspected. First, you confirmed
   that your client reached out to and discussed this case with clients of ours to secure these declarations.
   You also have agreed that there will be no further discussion with any class members by you, your client,
   or any other agents of your client. I take that to mean no other law firms you enlist through back
   channels, no other companies who work with your client and are doing this for them, or any other type
   of communication at all. Thank you for agreeing to stop doing this. I would suggest that this
   "agreement" is by default what the rules require.

   We've discussed your proposal on our end and are not amenable to letting your office seek to depose
   these three class members, or use any testimony or evidence from them in this case. For reasons that I
   stated yesterday during our call, there are innumerable red flags here that are facially apparent from
   the declarations you and your client improperly procured and then withheld from us since August. I
   stand by my comment to you that this was intentional on your part ‐ to withhold the evidence until
   discovery was virtually over, and prevent us from having the opportunity to review any of this or
   meaningfully respond to it. During the call you numerously told me that you and your client were trying
   to be transparent with us by disclosing the declarations. I disagreed during our call and I disagree now,
   as do the rest of us. As I said during our call, you did the bare minimum under the rules with respect to
   the timing of your disclosure, because if you hadn’t turned it over at all, then you couldn’t use this
   "evidence" at trial or in any motions, as it would be excluded under Rule 26 jurisprudence. The offer
   you made to me on our call to avoid the sanctions motion we plan to file , i.e. to depose these
   individuals to cure your own unethical conduct, smells like an orchestrated ploy. It is one that we
   cannot agree to.

   As I said on our call, you and your client have tainted the well by speaking with clients of ours who were
   represented parties in a certified class action. According to case law we have read, this sort of improper
   conduct is highly unethical, and the result that courts have agreed upon as a remedy by our review
   seems to be a complete exclusion of that line of evidence from the trier of fact, monetary sanctions, and
   even in some instances, a disqualification of counsel (your office) from further representation of the
   defendant. That is what we plan to seek with our motion. You can respond to it once we file, as the
   meet and confer has been satisfied by our 26 minute call yesterday.

   I will also say, had you wished to speak with any of our clients or gather evidence from them, the only
   proper method of doing so would have been to communicate directly with us, such as by noticing a
   deposition, requesting an inspection of documents, or otherwise communicating through proper
   channels. That ship as sailed now with anyone who you or your clients spoke to or attempted to speak
   to without our involvement. You must admit, if a member of our team tried to circumvent the ethical
   bar to discussing the case with your client and start talking to your client through alternate channels,
   you'd probably ask the court to sanction us for that. I don’t see how this is any different. Once a class is
   certified, you can’t talk to the class because they are our clients.

   At this stage, if you want to conduct discovery on any class member, you are going to need to follow the
   federal rules. We'll review any discovery requests served on us and respond under the same
   rules. There is one way to avoid the motion ‐ withdraw the declarations, and do not seek discovery from
   these three individuals or anyone else who you or your client improperly spoke to after the class was
   certified. If you do not agree to this proposal, which I made yesterday, then we'll proceed with our
   motion and you can explain yourself to the Court.
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4888 Page 36 of 84
   Please let us know if you will agree to the relief outlined herein, or if the motion is necessary. We plan
   to file on Wednesday of next week.

   Regards,

   Adrian R. Bacon, Esq.
   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
   Tel. (866)598‐5042 ext 648
   Fax (866)633‐0228
   https://nam12.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense.com%2Fv3%2F__htt
   p%3A%2F%2Fwww.toddflaw.com__%3B!!K7bXOScpug!zaokx8y6ljynVBxyMp0Q16rk3fAWo1yGwzEyrick
   Hz‐
   Z00OTudfEedGwhtK_JDhA9oSjTQ%24&amp;data=02%7C01%7C%7C0522f76c7a214f375e7808d7a2cb68
   21%7Cfab1bebdb18945a695c7f8d18dd3e607%7C0%7C0%7C637156866834192024&amp;sdata=lmG%2
   BL6fvj2ldQiNxFYS%2FVKpyKHgbkuig%2FlvfA49v%2B6c%3D&amp;reserved=0
   [nam12.safelinks.protection.outlook.com]
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4889 Page 37 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT E
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -10-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4890 Page 38 of 84




   On Jan 26, 2020, at 8:59 PM, Adrian Bacon <abacon@toddflaw.com> wrote:


   Thanks for the email Jeff. We will proceed with our motion. My email was accurate and unfortunately
   necessary under the circumstances. I’m disappointed that we couldn’t work this one out in light of the
   clear case law governing similar situations.

   Regards,

   Adrian

   Get Outlook for iOS [aka.ms]

   From: Jeffrey Backman <Jeffrey.Backman@gmlaw.com>
   Sent: Sunday, January 26, 2020 5:51:13 PM
   To: Adrian Bacon <abacon@toddflaw.com>
   Cc: Abbas Kazerounian, Esq. <ak@kazlg.com>; Todd Friedman <tfriedman@toddflaw.com>; Tom
   Wheeler <twheeler@toddflaw.com>; Matthew M. Loker, Esq. <ml@kazlg.com>; Brian Cummings
   <Brian.Cummings@gmlaw.com>; Richard Epstein <Richard.Epstein@gmlaw.com>; 38541_0019 _Royal
   Seas Cruises_ Inc_ _ adv_ McCurley_ 21_1 E_Mail <{F11005533}.Active@gmlaw.imanage.work>
   Subject: RE: McCurley/Royal 38541.0019 [IWOV‐Active.FID11005533]

   Adrian, it's unfortunate that you chose to write an email that is factually inaccurate. We did have what I
   thought was a nice conversation the other day. Neither one of us agreed with the other as to who is
   right or wrong. Instead I thought we had a productive conversation to find a way to resolve the
   dispute. I did not "confirm that my client reached out to and discussed this case with clients of [y]ours
   to secure these declarations". That's because it didn't happen. I also have no idea what you mean by
   "back channels". I did tell you that in light of your accusations and contention that you represent,
   apparently, everyone ‐ though you can't identify anyone ‐ any discussions regarding someone hearing
   about Royal Seas through diabeteshealth.info prior to that person becoming a customer of Royal Seas,
   would stop for the moment. But, as you know, Royal Seas has many customers. Is your position now
   that you represent all of them? Can you provide us with a list of every Royal Seas customer that you
   claim to represent. That could help avoid this situation in the future. Are you taking the position now
   that Royal Seas cannot communicate with its customers? I don't think so and didn't get that impression
                                                       1
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4891 Page 39 of 84
   when we spoke, but your statements and positions below are not in line with our phone call.

   On our call, I agreed that we would be willing to not use the three declarations we voluntarily disclosed
   (hardly nefarious) if we could all coordinate dates for these depositions. On our call, you actually
   thought this was a good way to resolve your concerns. But now you say no way to the three declarants
   being deposed and also object in totality to any "class member" from being deposed. That's concerning
   considering the testimony provided by these three declarants. Even if you think we did something
   wrong (we didn't), isn't the truth important? I also told you that neither my law firm nor my client did
   anything wrong. Your accusations are not based on fact. You also never said a word to me about asking
   to have my firm disqualified as counsel.

   We've asked you for deposition dates and even sent you notices of deposition. You've not provided
   dates.

   I'd also note that while our call lasted about 20 minutes or so, the majority of that discussion was you
   asking me to get my client to consider a private mediation and find a way to settle this case. To suggest
   that we spoke for 26 minutes about the issue regarding the Declarations is not accurate. You even
   made the point to suggest that this issue you've raised of purported improper conduct was something
   that we should consider in settlement since it's "looming over our head".

   We don't agree to be disqualified as counsel. The proper way to resolve this is to take the depositions.

   Separately, we'd like to confer with you on conducting discovery on class members so that the consent
   issues can be properly developed and considered by the court. And, in light of the fact that SCOTUS has
   taken up the Petition relating to the constitutionality of the TCPA, we'd like to discuss the possibility of a
   motion to stay pending the resolution of that Petition. Please let me know times you're available on
   Monday and Tuesday so these issues don't get delayed.

   Sincerely,

   Jeffrey A. Backman, Esq.
   Partner
   200 East Broward Boulevard
   Suite 1800
   Fort Lauderdale, FL 33301
   Toll Free ‐ (888)491‐1120
   Direct Fax ‐ (954)213‐0140
   Direct Dial ‐ (954)734‐1853
   Email: jeffrey.backman@gmlaw.com
   https://nam12.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.gmlaw.com&amp;data=02
   %7C01%7C%7C0522f76c7a214f375e7808d7a2cb6821%7Cfab1bebdb18945a695c7f8d18dd3e607%7C0%
   7C0%7C637156866834182023&amp;sdata=XCkEkuY1dsGjX%2FnOO652BQ0XSZcWWnke4eg8esgKlLE%3
   D&amp;reserved=0 [nam12.safelinks.protection.outlook.com]




                                                         2
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4892 Page 40 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16                  EXHIBIT F
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -11-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4893 Page 41 of 84


   1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
   2                 CASE No. 17-cv-1988 AJB (AGS)
                                     consolidated with
   3                                17-cv-986 AJB (AGS)PP
   4      JOHN MCCURLEY, individually
          and on behalf of all others
   5      similarly situated,
                         Plaintiff,
   6      vs.
   7      ROYAL SEAS CRUISES, INC.,
   8                     Defendant.
          ________________________________
   9      DAN DEFOREST, individually
          and on behalf of all others
  10      similarly situated
                         Plaintiff,
  11       v.
  12      ROYAL SEAS CRUISES, INC.,
  13                     Defendant
          ________________________________/
  14                                One East Broward Blvd.
  15                                Fort Lauderdale, Florida
                                    February 18, 2020
  16                                10:10 a.m. - 12:25 p.m.
  17                 DEPOSITION OF MELISSA HANSON
  18          Taken before SUZANNE VITALE, R.P.R., F.P.R.
  19      and Notary Public for the State of Florida at Large,
  20      pursuant to Notice of Taking Deposition filed in the
  21      above cause.
  22
  23
  24
  25      PAGES 1 - 84

                                                                   Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4894 Page 42 of 84

        1   APPEARANCES:                                        1   Thereupon:
        2   On behalf of Plaintiffs:                            2                MELISSA HANSON
        3   LAW OFFICES OF TODD M. FRIEDMAN, PC                 3   a witness named in the notice heretofore filed,
        4   21550 Oxnard Street                                 4   being of lawful age and having been first duly
        5   Suite 780                                           5   sworn, testified on her oath as follows:
        6   Woodland Hills, California 91367                    6               DIRECT EXAMINATION
        7   BY: THOMAS WHEELER, ESQ.                            7   BY MR. WHEELER:
        8                                                       8       Q. Good morning.
        9   On behalf of Defendants:                            9       A. Good morning.
       10   GREENSPOON MARDER, LLP                             10       Q. My name is Tom Wheeler. I'm an attorney
       11   200 East Broward Boulevard                         11   in this action that my client Dan DeForest and --
       12   Suite 1800                                         12   sorry -- John McCurley have brought against Royal
       13   Fort Lauderdale, Florida 33301                     13   Sea Cruises, Inc.
       14   BY: RICHARD EPSTEIN, ESQ.                          14          Can you please state and spell your name
       15   ALSO PRESENT: Geoff Pette                          15   for the record?
       16                                                      16       A. Melissa Hanson. M-E-L-I-S-S-A
       17                                                      17   H-A-N-S-O-N.
       18                                                      18       Q. Have you ever been deposed before?
       19                                                      19       A. Yes.
       20                                                      20       Q. How many times?
       21                                                      21       A. This is my third.
       22                                                      22       Q. And when was the other most recent time?
       23                                                      23       A. I don't remember exactly. A few months.
       24                                                      24       Q. A few months ago, okay.
       25                                                      25          Do you want me to go over the ground rules
                                                      Page 2                                                         Page 4

        1                                                       1   of a deposition or do you know them?
        2                INDEX                                  2       A. You can go over them.
        3                                                       3       Q. So the purpose of this deposition today is
        4   Examination                      Page               4   to learn facts about the case that support or don't
        5   Direct    By Mr. Wheeler:             4             5   support my clients' position. In particular today,
        6   Cross     By Mr. Epstein:            81             6   we're here to explore contact made between Royal Sea
        7                                                       7   Cruises, Inc., and class members.
        8              PLAINTIFF EXHIBITS                       8          I'm going to ask questions and I'll try to
        9   No.                         Page                    9   ask them clearly and concisely but I'll probably
       10   Exhibit 1    Notice of Deposition       8          10   fail a bunch. If you ever don't understand a
       11   Exhibit 2    Script               16               11   question, please ask me to rephrase it and I'm happy
       12   Exhibit 3    Call List             21              12   to do so, okay?
       13   Exhibit 4    Screenshot of Customer       24       13       A. Okay.
       14             Contact                                  14       Q. It's not a marathon. You can take a break
       15   Exhibit 5    Cecelia Hetchler Affidavit 38         15   whenever you want. The only request I have is that
       16   Exhibit 6    Second Disclosure         43          16   if a question is pending, please answer it and then
       17   Exhibit 7    Wilder Affidavit         75           17   we can go over it, okay?
       18   Exhibit 8    SignNow Sheet             76          18       A. Okay.
       19   Exhibit 9    Thumb Drive              82           19       Q. The oath you just took is the same oath
       20                                                      20   you'd take in a court of law, so although we're in a
       21                                                      21   more informal conference setting, the testimony you
       22                                                      22   give today would have the same effect as if we were
       23                                                      23   in court.
       24                                                      24       A. Okay.
       25                                                      25       Q. Do you know what the difference between an
                                                      Page 3                                                         Page 5

                                                                                                          2 (Pages 2 - 5)
                                              Veritext Legal Solutions
                                                   866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4895 Page 43 of 84

        1   estimate and a guess is?                                1       this notice. We already took a 30(b)(6). I
        2       A. Yes.                                             2       want to say it's been almost two years.
        3       Q. After we're done today, you'll have the          3           Literally the only reason we're here today
        4   chance to review your testimony. If there's             4       is to basically find out what notice or contact
        5   anything that you need to correct, you're more than     5       was had between Royal Seas Cruise members and
        6   welcome to do so. Though, if it's a substantive         6       class members that we're not otherwise aware of
        7   change like a yes to a no, I may comment on it at       7       and, specifically, after class certification.
        8   the time of trial, okay?                                8   BY MR. WHEELER:
        9       A. Okay.                                            9       Q. Do you understand that you were designated
       10       Q. We're doing just fine. I imagine it's           10   as the 30(b)(6) representative with respect to
       11   because it's your fourth time. We don't want to        11   certain topics for defendant?
       12   talk over each other and also we want to make sure     12       A. Yes.
       13   we give verbal answers. Nods of the heads, shrugs      13       Q. Do you mind if I refer to Royal Sea
       14   of the shoulder don't show up on the transcript,       14   Cruises, Inc. as Royal Seas?
       15   okay?                                                  15       A. That's fine.
       16       A. Okay.                                           16       Q. It's just easier.
       17       Q. Have you taken any drugs, alcohol or other      17           MR. WHEELER: Let's go ahead and just
       18   medication that would impact your ability to give      18       start with that then. Introducing Exhibit 1.
       19   your best testimony today?                             19           (Thereupon, the referred-to document was
       20       A. No.                                             20   marked by the court reporter for Identification as
       21       Q. Is there any reason why you can't give          21   Plaintiff's Exhibit 1.)
       22   your complete and full testimony today?                22   BY MR. WHEELER:
       23       A. No.                                             23       Q. So marked as Exhibit 1 is a notice of
       24       Q. Thank you.                                      24   deposition for today. If you turn to page 3 -- let
       25          MR. EPSTEIN: Let's be clear about               25   me ask this first.
                                                          Page 6                                                     Page 8

        1      something. She's here in a capacity as a             1       Have you seen this document before?
        2      30(b)(6) designee of Royal Seas Cruises. She's       2    A. Yes.
        3      not here in any individual capacity. This is         3    Q. If you look at the topics numbered 1
        4      also pursuant to a notice that details what the      4 through 12, are you prepared to testify about those
        5      subject matter and the topics with a deposition      5 topics today on behalf of defendant?
        6      are going to be and we are going to insist that      6       MR. EPSTEIN: Let me kind of, I guess, ask
        7      the inquiry remain very much consistent with         7    a question first.
        8      the topics that are listed there.                    8       She has the ability to testify concerning
        9         There's already been a fully developed            9    the topics with one sort of caveat. What does
       10      30(b)(6) deposition taken of Royal Seas in this     10    March 6, 2017 have to do with this case?
       11      case. This is not a second chance for a             11       MR. WHEELER: March 6, 2017 is when this
       12      30(b)(6) inquiry with respect to the merits or      12    case was filed.
       13      other substance of the case.                        13       MR. EPSTEIN: No, that's not exactly
       14         As you said, it deals with one very              14    right. The complaints were filed in May and in
       15      specific sequence of events and they were           15    June of 2017.
       16      outlined in motions that you have filed,            16       MR. WHEELER: Let me rephrase it then.
       17      motions to strike, et cetera.                       17    March 6, 2017 -- let me actually check.
       18         So let us just understand that this is           18       MR. EPSTEIN: You can see it actually
       19      going to be limited and focused on that.            19    predates the filing of the lawsuit so it's kind
       20      Ms. Hanson is here in a representative capacity     20    of difficult question for her to be able to
       21      speaking on behalf of the company and that          21    answer if it has nothing to do with the
       22      we're going to pretty much hold you to your         22    lawsuit.
       23      notice.                                             23       MR. WHEELER: Well, it's within the class
       24         MR. WHEELER: I'm only here to ask                24    period.
       25      questions about what happened as outlined in        25       MR. EPSTEIN: It may be within the class
                                                          Page 7                                                     Page 9

                                                                                                          3 (Pages 6 - 9)
                                                  Veritext Legal Solutions
                                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4896 Page 44 of 84

        1    period but there was no class, there was no        1          Are you prepared to testify regarding
        2    lawsuit. There was no information that there       2   topics 1 through 12 withstanding your counsel's note
        3    was going to be a class and the relevant time      3   regarding the March 6, 2017 date being somewhat
        4    period is really March -- or the relevant date     4   arbitrary?
        5    is March 27, 2019. That's the date of the          5       A. Yes.
        6    class certification order.                         6       Q. Thank you.
        7        But, you know, again, she'll kind of           7          If you'd look at the next set -- next part
        8    struggle with that because basically these         8   of that page 4 and continuing on for three pages.
        9    people were prospective customers, existing        9   There are 18 requests for production.
       10    customers, you know, actual customers, people     10          Do you know if all the documents that were
       11    they were arranging travel for, so they would     11   produced by your counsel prior to deposition are all
       12    have had contact with them in any number of       12   responsive documents to those requests?
       13    different ways.                                   13          MR. EPSTEIN: They are responsive
       14        And in reality, I don't think you're          14       non-privileged documents. There are internal
       15    asking us for that. You're not really asking      15       communications, communications with counsel to
       16    for what has been done in the context of          16       which a privilege is and will be asserted.
       17    marketing their products or fulfilling the        17          They are not being produced. Other than
       18    services and products that they sell so ...       18       that, you pretty much have the full range of
       19        MR. WHEELER: No, I mean, our position in      19       everything that was documented.
       20    this case generally, which I think is correct,    20          MR. WHEELER: Just because I have to ask
       21    is that you're more than welcome to sell these    21       her because she's under oath.
       22    people products and service their products.       22   BY MR. WHEELER:
       23    You just can't talk about the lawsuit,            23       Q. Is what your counsel just said your
       24    especially after we certified the class.          24   understanding of what was produced?
       25        The only thing I wanted to cover my base      25       A. Yes.
                                                     Page 10                                                    Page 12

        1   on -- and I'll slow down -- by proposing that       1       Q. Thank you.
        2   date was -- there's an open question that I         2           Following class certification, which
        3   don't know, which we'll find out in this            3   occurred on March 27, 2019, what contact has Royal
        4   deposition, as to whether Royal Seas otherwise      4   Seas had with class members regarding this
        5   had contact with class members prior to class       5   litigation? If it's unclear what I mean by
        6   certification regarding this lawsuit.               6   regarding this litigation, let me know.
        7        I just don't know and that's what I'm          7       A. Unclear.
        8   trying to make sure I assess out fully.             8       Q. Let me ask a more broad question just to
        9        MR. EPSTEIN: Which is exactly why the          9   make sure I understand.
       10   March 6, 2017 date kind of befuddles us because    10           Does Royal Seas follow up with its clients
       11   it's at least two months before any lawsuit was    11   after they purchase cruise programs?
       12   filed.                                             12       A. Yes.
       13        I can tell you that -- let me find my         13       Q. How often do you usually follow them?
       14   notated one. The DeForest lawsuit was filed on     14       A. That's a pretty broad question also.
       15   May 12, 2017 and McCurley was filed on June 7,     15   There's numerous reasons that we would follow up
       16   2017. Maybe there was some digits that were        16   with a customer.
       17   transposed, I don't know.                          17       Q. What reasons would those be?
       18        MR. WHEELER: I'm not going to hold you to     18       A. To verify travel. They could possibly
       19   that March 6, 2017 date. I just want to know       19   call into our customer service to have questions
       20   what contact was made with regards to -- when I    20   about traveling, travel dates. I mean, numerous
       21   ask the question, if there is a problem with       21   questions.
       22   it, let's discuss it, is that better.              22       Q. Do you also follow up to try and sell them
       23        MR. EPSTEIN: Yes.                             23   more cruises or what have you?
       24 BY MR. WHEELER:                                      24       A. Yes.
       25   Q. Back on the topic.                              25       Q. Excluding -- let's just focus on that.
                                                     Page 11                                                    Page 13

                                                                                                   4 (Pages 10 - 13)
                                              Veritext Legal Solutions
                                                   866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4897 Page 45 of 84

        1          Do you regularly, as in a normal monthly         1   members, correct?
        2   or yearly interval, call your current clients to        2       A. To our clients.
        3   inquire about further cruises?                          3       Q. When these calls are being -- let me just
        4       A. Yes.                                             4   start with this because I think this is helpful.
        5       Q. How often?                                       5           MR. EPSTEIN: That's the script?
        6       A. It also depends on a lot of things. If           6           MR. WHEELER: Yes. I'm going to introduce
        7   they've traveled. I mean, the date where they are       7       this as Exhibit 2.
        8   in their contract with us. There's a lot of             8           (Thereupon, the referred-to document was
        9   different reasons.                                      9   marked by the court reporter for Identification as
       10       Q. Do you normally contact them prior to them      10   Plaintiff's Exhibit 2.)
       11   having travel if they've already purchased services    11   BY MR. WHEELER:
       12   from you for the purposes of soliciting more           12       Q. Marked as Exhibit 2 is a document that was
       13   cruises?                                               13   produced this morning in response to our request for
       14       A. Yes.                                            14   production.
       15       Q. Can you give me any kind of an estimate?        15           Have you seen this document before?
       16   Can it be as quickly or as often as a month? How       16       A. Yes.
       17   often are you contacting people again with regards     17       Q. What is it?
       18   to cruises?                                            18       A. A script that we would use to contact our
       19       A. It would be very difficult for me to            19   customers.
       20   narrow it down. I can't really say.                    20       Q. If you look at this script, after the
       21       Q. But either way, Royal Seas will continue        21   first two paragraphs, it begins mentioning
       22   to communicate with its clients, correct?              22   diabeteshealth.info.
       23       A. Correct.                                        23           Do you see that?
       24       Q. How much time is there usually between the      24       A. Yes.
       25   purchase and actual travel date?                       25       Q. Was this script specifically made to be
                                                         Page 14                                                     Page 16

        1      A. It depends on the person as well.                 1   read or used to contact class members regarding that
        2      Q. I'm just trying to get an understanding as        2   website?
        3   to how often you actually are talking.                  3      A. It was specifically made to contact people
        4          MR. EPSTEIN: Again, I'll give you some           4   that opted in on diabeteshealth.
        5      leeway here. I understand that you're talking        5      Q. How did Royal Seas know if people had
        6      about potential post class certification             6   opted in on diabeteshealth.info?
        7      communications which are normal and in the           7      A. Through our source that transferred those
        8      ordinary course and which, as I understand it,       8   calls, we received information on the websites that
        9      as we understand it, you're not -- you're not        9   they visited to opt in. We collected the
       10      arguing should not be occurring, that they're       10   information from any transfers that we had with
       11      allowed to contact their customers about            11   that -- with the opt in for that site.
       12      business things.                                    12      Q. Did you have a preexisting database of
       13          MR. WHEELER: Of course. That would be           13   that or did you have to reach out to those
       14      absurd.                                             14   individuals to get that information?
       15   BY MR. WHEELER:                                        15      A. What individuals?
       16      Q. Following class certification, which             16      Q. The transfer partners?
       17   occurred on March 27, 2019, did Royal Seas contact     17      A. We have that information.
       18   class members regarding this litigation?               18      Q. So you store it?
       19      A. Yes.                                             19      A. Correct.
       20      Q. How did they contact class members, what         20      Q. When was this script prepared?
       21   method did they use?                                   21      A. I don't remember the date.
       22      A. Can you, like, narrow it for me?                 22      Q. Was it after March 27, 2019?
       23      Q. Phone, e-mail, letter?                           23      A. I don't know.
       24      A. Phone.                                           24      Q. When were the calls placed to individuals
       25      Q. So Royal Seas places calls to class              25   using this script?
                                                         Page 15                                                     Page 17

                                                                                                        5 (Pages 14 - 17)
                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4898 Page 46 of 84

        1      A. Over several months. July approximately.         1      A. Customer service.
        2      Q. July of last year?                               2      Q. Are you also fielding inbound calls with
        3      A. Correct.                                         3   regards to people potentially buying cruises?
        4      Q. Who drafted this script?                         4      A. In our corporate center? We have outside
        5      A. My attorneys.                                    5   call centers as well, so you have to tell me
        6      Q. And by your attorneys, you mean your             6   specifically what you mean.
        7   outside counsel or in-house counsel?                   7      Q. Let's go with the corporate center. Are
        8      A. Collectively.                                    8   they fielding these inbound calls?
        9      Q. Do you know who decided that this script         9      A. For the purpose of sales?
       10   needed to be made, as in was it a managerial          10      Q. Yes.
       11   decision or do you know?                              11      A. No.
       12      A. No.                                             12      Q. They're just handling customer service?
       13      Q. Do you know if there are any drafts of          13      A. Correct.
       14   this script?                                          14      Q. Do you oversee both the outside call
       15      A. No.                                             15   centers and the corporate call center?
       16      Q. Let me rephrase that question because that      16      A. Like, I'm not actually in any of the
       17   was a bad question.                                   17   outside call centers. If they have issues or
       18          Were there any drafts of this script?          18   questions, they will call me for something but they
       19      A. I don't know.                                   19   have their own individual owners.
       20      Q. How was this script actually used, with         20      Q. With regards to the representative who
       21   respect to I mean how were these calls placed?        21   placed these calls, were they in the corporate call
       22      A. One of my customer service agents used it       22   center?
       23   and contacted -- called the people.                   23      A. Yes.
       24      Q. I realize I forgot a really important           24      Q. Was it just one representative?
       25   foundational question.                                25      A. Yes.
                                                        Page 18                                                       Page 20

        1          What is your position at Royal Seas?            1      Q. How many calls did they place?
        2       A. Vice president.                                 2      A. I don't know. I know we pulled quite a
        3       Q. Just vice president or vice president of        3   few. I believe 560 or so.
        4   something?                                             4      Q. I'll check my math.
        5       A. Vice president.                                 5      A. Okay.
        6       Q. What's your job duties?                         6      Q. I'm not going to introduce it currently --
        7       A. I'm sorry?                                      7   well, yeah, why not. Let's introduce this.
        8       Q. What are your job duties?                       8           (Thereupon, the referred-to document was
        9       A. Gosh, mostly operational things,                9   marked by the court reporter for Identification as
       10   everything from payroll, dealing with employees,      10   Plaintiff's Exhibit 3.)
       11   signing checks, pretty much everything, all of        11   BY MR. WHEELER:
       12   operations.                                           12      Q. Marked as Exhibit 3 is another document
       13       Q. With regards to operations, does that          13   that was produced this morning in response to a
       14   include the call center?                              14   request for production.
       15       A. Yes.                                           15           Have you seen this document before?
       16       Q. And is the call center both fielding           16      A. Yes.
       17   telemarketing inquiries and handling customer         17      Q. What is it?
       18   service?                                              18      A. List of calls that -- the list of clients
       19       A. I don't understand your question.              19   for her to call.
       20          MR. EPSTEIN: Object to the form of that        20      Q. So there are around 500 or so entries in
       21       question.                                         21   this list. It's about 32 per page.
       22          MR. WHEELER: I'll rephrase.                    22      A. Correct.
       23   BY MR. WHEELER:                                       23      Q. This is a list of every person she called
       24       Q. With regards to the call center, let just      24   for the purpose of using this script that's Exhibit
       25   ask it open ended, what does the call center do?      25   2?
                                                        Page 19                                                       Page 21

                                                                                                        6 (Pages 18 - 21)
                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4899 Page 47 of 84

        1       A. Attempted to call, yes.                        1           What I'm a going to look at now is this
        2       Q. And by attempted, you mean she called them 2           document and introduce it as Exhibit 4.
        3   and they may not have picked up?                      3           (Thereupon, the referred-to document was
        4       A. Correct.                                       4    marked by the court reporter for Identification as
        5       Q. How was it determined that this would be       5    Plaintiff's Exhibit 4.)
        6   the list of people that would be called?              6    BY MR. WHEELER:
        7       A. We pulled the transfers that had that          7       Q. Marked as Exhibit 4 is another set of
        8   specific opt in and of those, we took the people      8    documents that was produced this morning in response
        9   that had sales with us.                               9    to our request for production.
       10       Q. So this is actually a list of all the         10           Have you seen this before?
       11   people who were transferred from diabeteshealth.info 11       A. Yes.
       12   to whom a sale was actually made?                    12       Q. What is it?
       13       A. Correct.                                      13       A. Screenshots of the customers that our
       14       Q. If a call was not successful with regards     14    representative made contact with.
       15   to reaching the person, would the call               15       Q. So if she made contact with them -- let me
       16   representative call again?                           16    start with a more basic question.
       17       A. I'm not sure of everyone.                     17           So is DevDex the system by which you're
       18       Q. What were her general instructions with       18    recording the results of any contact or attempted
       19   regards to contacting these people?                  19    contact?
       20       A. To contact them and read the script that      20       A. Yes.
       21   we provided.                                         21       Q. Is this automated?
       22       Q. And there was no how many times she did       22       A. I don't know what that means.
       23   call. Would she leave a voice mail?                  23       Q. Does a computer automatically generate
       24       A. No.                                           24    these entries or does your agent enter in what the
       25       Q. So she would have just done whatever -- we 25       result of the call is?
                                                        Page 22                                                        Page 24

        1   don't know for certain?                                1       A. The agent entered her notes.
        2      A. Correct.                                         2       Q. Looking at these -- let's just start with
        3      Q. It may have been different or it may have        3   the first page. The second entry says "COMP 12 MNTH
        4   been the same between different people?                4   EXT.
        5      A. Correct.                                         5          What does that mean?
        6      Q. The only requirement was that she call           6       A. That she gave them a 12-month extension to
        7   these people and if she'd contact them, she'd read     7   travel.
        8   this script that's Exhibit 2?                          8       Q. This is just background for me.
        9      A. Correct.                                         9          When people purchase cruises from Royal
       10      Q. Was she supposed to record -- I'll use the      10   Seas, are they for a specific date or a voucher?
       11   term disposition -- the disposition of the calls?     11       A. They have 18 months to use their package,
       12      A. I don't know what you mean.                     12   to travel on their package once they purchase it.
       13      Q. Was she supposed to record whether she          13       Q. So they'll call up and figure out a date
       14   reached them or not?                                  14   if there's availability to actually do it; is that
       15      A. We have a CRM that she would make notes         15   right?
       16   into.                                                 16       A. Correct.
       17          MR. EPSTEIN: I got something?                  17       Q. And if the 18 months runs out, they can
       18          MR. WHEELER: You have it on digital for        18   get an extension, correct?
       19      me?                                                19       A. Correct.
       20          MR. EPSTEIN: These are all of the              20       Q. Is an extension always given out?
       21      recordings.                                        21       A. No.
       22          MR. PETTE: Those are all of the                22       Q. Why might an extension be given?
       23      recordings of the individuals that she, the        23       A. Why would an extension be given?
       24      agent, spoke to.                                   24       Q. Yes.
       25          MR. WHEELER: Thank you.                        25       A. Say you have someone in the military and
                                                        Page 23                                                        Page 25

                                                                                                         7 (Pages 22 - 25)
                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4900 Page 48 of 84

        1   they're being deployed overseas, so then they are     1           MR. WHEELER: I don't actually want to
        2   not going to be available in the 18-month period, we 2         know specifically what was redacted.
        3   would give them an extension. They have a health      3           What kind of information was being
        4   issue maybe and they need more time. Many reasons 4            redacted from these sheets?
        5   that we give them.                                    5           MR. EPSTEIN: Basically prior. These are
        6       Q. Why wouldn't an extension be given?            6        existing customers, so if it dealt with
        7       A. If they just didn't -- they just ran out       7        anything regarding their existing travel
        8   of time for no reason, just didn't travel, forgot     8        package, booking arrangements. There's some
        9   about it, whatever the case.                          9        that it's more extensive. Some that you will
       10       Q. So it's sort of discretionary?                10        see no other ones means that there was no other
       11       A. Correct.                                      11        activity. So it's basically anything prior
       12       Q. Looking at the first entry here or first      12        that relates to the actual customer
       13   page, how can we tell that this script was called    13        relationship.
       14   and used with this person? Is there a way to tell    14           MR. WHEELER: To the extent there was any
       15   from this page?                                      15        contact following March 2017, 2019, would
       16       A. That the script was used, no.                 16        that --
       17       Q. That the person was called for the purpose    17           MR. EPSTEIN: It should be reflected here.
       18   of reading the script?                               18           MR. WHEELER: It should not have been
       19       A. No.                                           19        redacted?
       20       Q. Why was this person produced, this            20           MR. EPSTEIN: Well, if it related to them
       21   individual person's notes produced?                  21        booking a cruise, I would say yes, it would
       22       A. Because she contacted them based on the       22        have been redacted, but I don't know that there
       23   list that we gave her.                               23        was in truth much or any of that.
       24       Q. When calling -- let me start with this.       24           The purpose of the redaction was to
       25           Does Royal Seas call clients if they         25        isolate the calls that were placed off of the
                                                           Page 26                                                 Page 28

        1   haven't traveled by the time their cruise package is      1   list that is Exhibit Number 3 and provide the
        2   going to expire?                                          2   CRM notes that relate to those calls and to
        3      A. Say it one more time.                               3   exclude the normal customer relationship kind
        4      Q. Sure. Does Royal Seas always call people            4   of contact.
        5   when their cruise package is about to expire?             5       In some of these, it was fairly extensive.
        6      A. Typically, yes.                                     6   It just didn't necessarily show on the way the
        7      Q. With regards to this script, was she                7   scroll bar was.
        8   instructed to give extensions to people who asked         8       MR. WHEELER: Got it.
        9   for them when she read them this script?                  9       MR. EPSTEIN: But if you look at the
       10      A. No.                                                10   fourth page, I believe it's the fourth page,
       11      Q. Was it communicated that clients of Royal          11   yeah, the fourth page, you'll see there's
       12   Seas for whom this script was used should be given       12   nothing else there. That means that person,
       13   some sort of preference?                                 13   after the purchase, there was no further
       14      A. Preference?                                        14   contact.
       15      Q. For this extension?                                15       MR. WHEELER: Okay, great.
       16      A. No.                                                16       MR. EPSTEIN: The third page, you can see
       17      Q. Looking at this first page, I see that             17   there was fairly extensive contact and, in
       18   there was a call -- it just says on September 23,        18   fact, I remember this one in particular, it
       19   2019, that entry that said COMP 12 MNTH EXT, right?      19   goes down quite a bit. These people traveled.
       20          Does that entry reflect a call?                   20   I think they upgraded. They did a lot of stuff
       21      A. She would need to speak with them in order         21   so that's all we did.
       22   to give them an extension so, yes.                       22       Nothing sinistry. You have what was
       23      Q. Do you know if that entry corresponds to           23   related to the calls that were made off the
       24   this script being read?                                  24   list that's Exhibit 3.
       25      A. Not offhand.                                       25 BY MR. WHEELER:
                                                           Page 27                                                 Page 29

                                                                                                       8 (Pages 26 - 29)
                                                   Veritext Legal Solutions
                                                        866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4901 Page 49 of 84

        1        Q. So looking through this -- let me ask it         1       A. I believe four.
        2   more generally.                                          2       Q. I'm just trying to avoid to have to look
        3           When did that call service representative        3   through this packet right now.
        4   start actually making these calls?                       4          What other kinds of response were received
        5        A. I don't remember the exact date. It was          5   in response to the script from your clients?
        6   July and it was for several months, obviously to get     6       A. That she spoke with?
        7   through the list.                                        7       Q. Yes.
        8        Q. Like July to October; is that right?             8       A. That they didn't remember.
        9        A. Further than that, actually.                     9       Q. Do you know -- and I may eventually find
       10        Q. If you turn to -- I really wish this was        10   out.
       11   Bates stamped. It's the Roy Lloyd page. I think         11          Do you know if anyone responded that they
       12   it's the sixth page.                                    12   did not recall entering their information on
       13           If you see there, his second entry says         13   diabeteshealth.info?
       14   "Spoke with Miss Lloyd and she agreed to sign           14       A. I don't recall.
       15   affidavit 12 MNTH EXT."                                 15       Q. Do you know if anyone explicitly stated
       16           Do you see that?                                16   they did not enter the information on
       17        A. Yes.                                            17   diabeteshealth.info?
       18        Q. What does that entry reflect?                   18       A. Not that I'm aware of.
       19        A. I don't understand your question.               19       Q. I'm not going to go and listen to them
       20        Q. I have a guess as to what it reflects with      20   right now. With regard to these recordings that
       21   regards to what's written there. I'm just trying to     21   were produced, is that recordings of every
       22   make sure that's right. So I can tell you what I        22   conversation that actually occurred with a client
       23   think it says.                                          23   using this script?
       24           Does this say that Miss Lloyd in response       24       A. Yes.
       25   to this call for the script agreed to sign an           25       Q. How do you know that that's a full and
                                                          Page 30                                                      Page 32

        1   affidavit and also a 12-month extension was given to     1   complete set of that -- of those calls?
        2   her for the use of a cruise?                             2       A. Based on what the representative told me,
        3       A. Yes.                                              3   what she put in her notes.
        4       Q. And again, as we see here, without the            4       Q. So again, is there a way to know whether a
        5   actual use of the word affidavit which -- strike         5   call in this CRM database was for or rather using
        6   that.                                                    6   this script?
        7          Let me ask it this way. Has Royal Seas            7       A. I don't understand your question.
        8   ever called in the relevant time period, which I'm       8       Q. Let me rephrase it. With regards to
        9   going to say is from 2017 on, their clients for the      9   producing these recordings, was that by looking at
       10   purposes of gathering affidavits besides via this       10   who on this list -- and by this list, I mean Exhibit
       11   script?                                                 11   3 -- who on this exhibit list responded to or has a
       12       A. No.                                              12   customer service entry following, say, July of 2019,
       13       Q. So if it says "affidavit," we know it was        13   is that how it was determined whether there was a
       14   because they were being called using this script        14   response or not?
       15   asking for them to sign an affidavit, correct?          15       A. Say it one more time.
       16       A. I would assume.                                  16       Q. Sure.
       17       Q. I don't think clients normally just              17           MR. EPSTEIN: I don't want to preempt her
       18   volunteer to give you affidavits, I hope so -- okay.    18       but Geoff -- we talked about this. I believe
       19          With regards to -- let me strike that.           19       it was done the other way around, just to make
       20   Let me ask a broader question because I don't want      20       clear for your questions.
       21   to leaf through this right now.                         21           There was 500 and however many other
       22          How many people responded to this script         22       people. I believe there was 25 that she
       23   and said they would sign affidavits?                    23       actually spoke to. She spoke to 25.
       24       A. Six.                                             24           MR. PETTE: I think it was 23, I believe.
       25       Q. How many actually did sign affidavits?           25           MR. EPSTEIN: 23, whatever. That's what
                                                          Page 31                                                      Page 33

                                                                                                         9 (Pages 30 - 33)
                                                  Veritext Legal Solutions
                                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4902 Page 50 of 84

        1   that is, so we reversed it. We identified the           1       Q. So for this call service representative,
        2   people that she actually spoke to and then              2   was her job solely to call these people for a month
        3   provided the CRM notes for them, as opposed to          3   or two and try to reach them?
        4   doing it the other way around.                          4       A. No, she has other duties as well.
        5        Because the rest of the people, she didn't         5       Q. Just because I have to know, what is her
        6   speak to anybody. They were all no answers or           6   name?
        7   whatever, so of all the people that she called,         7       A. Dionne.
        8   and we're not sure exactly how many she did             8           MR. EPSTEIN: Her name is right there.
        9   call, but there's no records of those. Those            9   BY MR. WHEELER:
       10   are just people that she didn't connect with.          10       Q. Dionne Mattingly?
       11   So the people she actually spoke to, we were           11       A. Yes.
       12   able to identify and we pulled the CRM notes,          12       Q. What is her position?
       13   right?                                                 13       A. Customer service agent.
       14        MR. PETTE: Correct. And to clarify,               14       Q. How long has she been with the company?
       15   there's, I believe, 30 recordings because some         15       A. Since the beginning, since March of '16.
       16   had multiple communications, so that's why             16       Q. By beginning, you mean the beginning of
       17   there will be more calls than CRM screenshots.         17   this litigation?
       18   Maybe that will help you out.                          18       A. The beginning of our company.
       19        MR. EPSTEIN: Again, I'm trying to work            19       Q. When did your company begin?
       20   through it. I wasn't trying to preempt her but         20       A. March of 2016.
       21   it's simpler than it appears.                          21       Q. Is there a specific reason she was chosen
       22        MR. WHEELER: That's helpful. I'm going            22   to place these calls?
       23   to ask her some point questions.                       23       A. She's one of our save team agents so she's
       24        MR. EPSTEIN: Of course.                           24   used to -- she's been with us a long time. She's
       25 BY MR. WHEELER:                                          25   very versed in all of our customer service needs.
                                                         Page 34                                                      Page 36

        1       Q. How many people were actually reached for        1       Q. What is the save team?
        2   the purposes of reading this script?                    2       A. Particularly difficult clients, she would
        3       A. 23.                                              3   handle them.
        4       Q. And of those 23, six responded they would        4       Q. Try and save the relationship?
        5   sign an affidavit?                                      5       A. Correct.
        6       A. Yes.                                             6       Q. So she's a very good customer service
        7       Q. Of those 6, only three actually did?             7   representative?
        8       A. Correct.                                         8       A. Correct.
        9       Q. For these call recordings we have, those         9       Q. You should show her that in your
       10   reflect the 23 -- the calls to the 23 individuals      10   testimony. She'd appreciate that, I'm sure.
       11   either that could use this script or followed up on    11          Once a person had responded that they
       12   this script, correct?                                  12   would be willing to sign an affidavit, what would
       13       A. Correct.                                        13   happen to that information? I can clarify.
       14       Q. So you don't actually know if the call          14       A. Okay.
       15   service representative called all the people in        15       Q. What's the next thing Royal Seas would do
       16   Exhibit 3, the 500 or so?                              16   after a customer responded they would sign the
       17       A. That is my understanding.                       17   affidavit in response to the script?
       18       Q. It's your understanding that -- it's your       18       A. We send it to them.
       19   understanding she did or didn't?                       19       Q. Who sends it?
       20       A. That she attempted to contact them.             20       A. Our customer service agent or her manager.
       21       Q. Does she still work for the company?            21       Q. So Dionne or manager? Yes?
       22       A. Yes.                                            22       A. Yes. Sorry.
       23       Q. Was she doing anything else when she was        23       Q. With regards to the affidavit -- let's
       24   placing these calls?                                   24   introduce one just so we have it. Exhibit 5.
       25       A. She didn't tell me.                             25          MR. PETTE: You want to go off and I'll
                                                         Page 35                                                      Page 37

                                                                                                       10 (Pages 34 - 37)
                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4903 Page 51 of 84

        1       explain what these documents are?                   1       A. I don't know.
        2           MR. WHEELER: I'm fine with that. Let me         2       Q. With regards to this one for Miss
        3       introduce this and then we'll go off.               3   Hetchler, let's turn to the second page -- so
        4           (Thereupon, the referred-to document was        4   looking at this page, this document was sent to Miss
        5   marked by the court reporter for Identification as      5   Hetchler on October 2, 2019, correct?
        6   Plaintiff's Exhibit 5.)                                 6       A. Correct.
        7   BY MR. WHEELER:                                         7       Q. And customerservice@royalseas.com, is that
        8       Q. So introduced as Exhibit 5 is an affidavit       8   just the generic intake box for your customer
        9   that appears to be signed by Cecelia Hetchler after     9   service?
       10   that editorializing.                                   10       A. Correct.
       11           What is this?                                  11       Q. Based off this, you can see that on
       12       A. I'm sorry?                                      12   October 18, 2019, Miss Hetchler signed, correct?
       13       Q. What is this document?                          13       A. Correct.
       14       A. A document that we sent to Cecelia              14       Q. I wanted to quickly look and see if I can
       15   Hetchler.                                              15   find the CRM notes.
       16           MR. WHEELER: Let's go off the record for       16          Cecelia Hetchler, so on the top left of
       17       a second.                                          17   her page, it says Cecelia Hetchler, have you found
       18           (Short discussion off the record.)             18   it?
       19   BY MR. WHEELER:                                        19       A. Yes.
       20       Q. So off the record, we discussed briefly         20       Q. So looking at this CRM entry from Exhibit
       21   this document produced so I can hopefully ask better   21   4, we see that there's an initial contact with
       22   questions.                                             22   regards to this on October 2, 2019.
       23           Let me start with this. Did Royal Seas         23          Do you see that?
       24   use two different websites to send these affidavits    24       A. Yes.
       25   to the individuals who said they would sign them?      25       Q. It says 12-month extension, correct?
                                                         Page 38                                                       Page 40

        1       A. Yes.                                             1       A. Yes.
        2       Q. Why was it two different websites?               2       Q. Or it's the notes that reflect a 12-month
        3       A. Cost.                                            3   extension was given, correct?
        4       Q. What was cost consideration?                     4       A. Yes.
        5       A. They had a limited number that they could        5       Q. If you look up, there's an e-mail address.
        6   get without getting charged.                            6          Is this -- well, let me ask this more
        7       Q. Got it. Back to this affidavit. Who              7   generally -- does Royal Seas -- did Miss Hetchler
        8   drafted this affidavit?                                 8   give that e-mail address to be sent this affidavit?
        9       A. My attorneys.                                    9       A. I would assume. I don't know. I would
       10       Q. With regards to the underlying spaces, why      10   assume.
       11   is certain information on here blank?                  11       Q. I can listen to the call recording
       12       A. Those are blank for them to fill in for         12   probably, right?
       13   the specific customer.                                 13       A. Okay.
       14       Q. Who filled those in?                            14       Q. On the next entry, it says "sent
       15       A. I don't know.                                   15   affidavit."
       16       Q. So you don't know if it was you -- you          16          Do you see that?
       17   don't know if it was Royal Seas or Ms. Hetchler who    17       A. Yes.
       18   filled those in?                                       18       Q. It says Tara Marciales, do you see that?
       19       A. Correct.                                        19       A. Yes.
       20       Q. But these blanks existed in the original        20       Q. Is that the supervisor of Miss Mattingly?
       21   form affidavits which were to be sent to these         21       A. Yes.
       22   clients, correct?                                      22       Q. So this reflects that Ms. Marciales sent
       23       A. Correct.                                        23   the affidavit, correct?
       24       Q. Do you know if any clients who received         24       A. Correct.
       25   these affidavits called back to discuss the form?      25       Q. And then there's a follow-up on
                                                         Page 39                                                       Page 41

                                                                                                        11 (Pages 38 - 41)
                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4904 Page 52 of 84

        1   October 3rd.                                            1       Q. In reality, Royal Seas actually contacted
        2          Do you see that?                                 2   and got affidavits from four people, correct?
        3       A. Yes.                                             3       A. Correct.
        4       Q. And a follow-up on October 18th.                 4       Q. Cecelia Hetchler was also contacted and
        5          Do you see that?                                 5   signed an affidavit, correct?
        6       A. Yes.                                             6       A. Correct.
        7       Q. It's not reflected in here but based off         7       Q. Once a signed affidavit was received, what
        8   the affidavit we have, she did end up completing it     8   happened to it internally?
        9   on October 18th, correct?                               9       A. I don't know.
       10       A. Correct.                                        10       Q. You don't know who it was sent to?
       11       Q. Was Ms. Mattingly instructed to follow up       11       A. No.
       12   with the six people who said they would sign           12       Q. But the customer service at Royal Seas
       13   affidavits if they had not signed them yet?            13   account, who controls that account?
       14       A. I don't personally know.                        14       A. IT department.
       15       Q. Do you know -- strike that.                     15       Q. Who has access to it?
       16          This is kind of a weird question. Why           16       A. Tara.
       17   don't you personally know?                             17       Q. That's the supervisor, right?
       18       A. She has a manager. Her manager would have       18       A. Right.
       19   instructed her.                                        19       Q. Does Miss Mattingly also have access to
       20       Q. So her manager may or may not have told         20   it?
       21   her to do that, we don't know?                         21       A. I don't believe so. I'm not sure.
       22       A. Correct.                                        22       Q. Do you know if there was any process or
       23          MR. WHEELER: Mark this as Exhibit 6.            23   procedure put in place with regards to what would
       24                                                          24   happen to these affidavits once they were signed?
       25                                                          25       A. I'm sure -- no, I don't know what the
                                                         Page 42                                                      Page 44

        1          (Thereupon, the referred-to document was         1   procedure was.
        2   marked by the court reporter for Identification as      2       Q. But as of October -- actually, that's
        3   Plaintiff's Exhibit 6.)                                 3   wrong.
        4   BY MR. WHEELER:                                         4          As of October 18th, you would have been --
        5      Q. Marked as Exhibit 6 is a document that was        5   by you, I mean Royal Seas would have been in
        6   produced by defendant entitled "Defendant Royal         6   possession of this affidavit, correct?
        7   Sales Cruises, Inc.'s Second Supplemental               7       A. Correct.
        8   Disclosure" and it was sent to our office on            8       Q. I'm going to use this document to make my
        9   January 17, 2019.                                       9   life easier. Look at the back again.
       10          Have you seen this before?                      10       A. Which document is that?
       11      A. No.                                              11       Q. The supplemental disclosure, the most
       12      Q. Turn to the second page where it says            12   recent one.
       13   "Witnesses."                                           13          If you look at the back of it, there's A,
       14          Do you see that?                                14   B and C exhibits.
       15      A. Yes.                                             15          Exhibit A appears to be an affidavit
       16      Q. So under "Witnesses," it identifies three        16   signed by Gary Little.
       17   under A, B and C; Gary Little, David Calderon and      17          Do you see that?
       18   Dan Geiger.                                            18       A. Yes.
       19          Do you see that?                                19       Q. If you turn the page, there's the
       20      A. Yes.                                             20   HelloSign tracking page, correct?
       21      Q. You can look and confirm that attached to        21          Do you see that?
       22   this disclosure are those three affidavits that are    22       A. Yes.
       23   signed, okay? Why don't you just check to make         23       Q. So does this also reflect that on
       24   sure.                                                  24   August 13th, Mr. Little was sent this affidavit and
       25      A. Okay.                                            25   he signed on or about August 17, 2019, correct?
                                                         Page 43                                                      Page 45

                                                                                                       12 (Pages 42 - 45)
                                                  Veritext Legal Solutions
                                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4905 Page 53 of 84

        1       A. Correct.                                         1   underlined fields were fields that were entered,
        2       Q. So as of August 17, 2019, Royal Seas would       2   correct?
        3   have been in possession of this document, correct?      3      A. Correct.
        4       A. Correct.                                         4      Q. I will also represent to you -- I actually
        5       Q. Just to close the loop, turn back a page         5   think they're highlighted on this one, you can kind
        6   to the actual document.                                 6   of see it a little bit, correct? It's very, very
        7          On this one, the name, the date and the          7   light.
        8   phone number are underlined, but the word "have" is     8      A. Okay.
        9   bold.                                                   9      Q. Do you know why they were highlighted?
       10          Do you know why it's bold?                      10      A. No.
       11       A. No.                                             11      Q. Turn the page.
       12       Q. But that is information which was blank in      12          So this was sent using SignNow, correct?
       13   the original affidavit which was to be used,           13      A. Correct.
       14   correct?                                               14      Q. Based off that, it appears that it was
       15       A. I'm not sure.                                   15   sent October 3, 2019, correct?
       16       Q. If you look here, it says "Dated the 7th        16      A. Correct.
       17   day of August," correct?                               17      Q. And it was signed October 4, 2019,
       18       A. Yes.                                            18   correct?
       19       Q. If you turn to the next page, it says           19      A. Correct.
       20   "Sent August 13, 2019."                                20      Q. So Royal Seas was in possession of this
       21          Do you know why those two dates don't           21   document as of October 4, 2019, correct?
       22   match?                                                 22      A. Correct.
       23       A. No.                                             23      Q. Just to close the loop on this, besides
       24       Q. Turn to Exhibit B. This is going to be          24   this script which is Exhibit 2, Royal Seas has not
       25   repetitive.                                            25   otherwise contacted its clients with regard to this
                                                         Page 46                                                      Page 48

        1          Just to confirm again, there are various         1   litigation specifically, correct?
        2   fields underlined on this first page of this            2       A. Correct.
        3   affidavit. You don't know who filled out those          3       Q. And the only time this script was used --
        4   entries, correct?                                       4   this is a little repetitive. I just want to make
        5       A. Correct.                                         5   sure I'm right -- was from around July until around
        6       Q. But this appears to be an affidavit signed       6   November of 2019, correct?
        7   by Mr. David Calderon, correct?                         7       A. Correct.
        8       A. Correct.                                         8       Q. Let's take a break for a minute.
        9       Q. Turn the page.                                   9           (Short recess taken.)
       10          And it was sent on October 2, 2019,             10   BY MR. WHEELER:
       11   correct?                                               11       Q. Let's look at the script, which is Exhibit
       12       A. Correct.                                        12   2. I'm going to ask a more broad question first.
       13       Q. And signed on -- it looks like October 4th      13           You see the first two paragraphs and the
       14   after midnight.                                        14   last paragraph after "ending the call"?
       15          Do you see that?                                15       A. Yes.
       16       A. Yes.                                            16       Q. Are those portions of the script pretty
       17       Q. But either way, by October 4th, Eastern         17   standard in the calls you place to your clients for
       18   Standard Time at least, you would have been in         18   other purposes too?
       19   possession of this document, correct?                  19       A. In some instances, yes.
       20       A. Yes.                                            20       Q. Because Royal Seas often calls its clients
       21       Q. Turn to Exhibit C. On this one, the "have       21   to inquire whether they've traveled or not and how
       22   not" is not underlined.                                22   they enjoyed their experience, correct?
       23          Do you know why it's not underlined?            23       A. Correct.
       24       A. No.                                             24       Q. And they also ask if the client would be
       25       Q. But otherwise, to your knowledge, the           25   interested in purchasing another cruise, correct?
                                                         Page 47                                                      Page 49

                                                                                                       13 (Pages 46 - 49)
                                                  Veritext Legal Solutions
                                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4906 Page 54 of 84

        1       A. Correct.                                             1   attorneys did or they told you. I just want to know
        2       Q. Looking at the portion beginning with "In            2   if you have any independent knowledge and the answer
        3   reviewing your information" and continuing on to            3   is probably no, so that's fine. If there's an
        4   just about "ending your call," this portion was             4   issue, obviously Richard will object.
        5   drafted by your attorneys, correct?                         5          MR. EPSTEIN: You've asked and answered
        6       A. Correct.                                             6       your own question.
        7       Q. So you have no independent knowledge from            7          MR. WHEELER: I'm fine with that. That's
        8   whatever your attorneys did with regards to how this        8       fine.
        9   was created or phrased, correct?                            9   BY MR. WHEELER:
       10       A. Correct.                                            10       Q. So the next thing says, "If yes, great,
       11       Q. If you look at the -- I'm just going to             11   the address we have is blank and we show your e-mail
       12   read it, I guess. That's probably the easiest way.         12   address as blank? Would you prefer us to e-mail or
       13           It says, "In reviewing your information,           13   mail this document to you?"
       14   we show you visited diabeteshealth.info and provided       14          Do you see that?
       15   your information so that Royal Seas could contact          15       A. Yes.
       16   you at (phone number) regarding a complimentary            16       Q. Did you actually physically mail any of
       17   cruise promotion."                                         17   these to anyone? And by these, I mean these
       18           Did I read that correct?                           18   affidavits.
       19       A. Yes.                                                19       A. No.
       20       Q. And then you ask is that correct.                   20       Q. In response to this script, the document
       21           It then says if person responds yes, the           21   that was sent was the affidavits of the form you
       22   representative is asked to -- so the script says           22   were looking at previously, correct?
       23   that if the person responds yes, the representative        23       A. Correct.
       24   is to ask, "Would you be kind enough to complete a         24       Q. There's no other document that was sent to
       25   brief survey, basically saying that you went to            25   these people, correct, in response to this script?
                                                             Page 50                                                         Page 52

        1   diabeteshealth.info website and requested more              1        A. Correct.
        2   information about Royal Seas complimentary cruise           2        Q. So there's no other survey, right?
        3   promotion."                                                 3        A. Correct.
        4           Do you see that?                                    4        Q. And there's no letter with the affidavits,
        5       A. Yes.                                                 5   correct?
        6       Q. In this script, it nowhere describes there           6        A. Correct.
        7   is a pending lawsuit against Royal Seas, correct?           7        Q. And there's no e-mails besides an e-mail,
        8       A. Correct.                                             8   perhaps, from these document-signing companies that
        9       Q. In this script, it does not describe that            9   went with them, correct?
       10   a class has been certified for which the person            10        A. Correct.
       11   who's being called is a member, correct?                   11        Q. I don't know the answer to this.
       12       A. Correct.                                            12   Hopefully you do. I'm going to give you an example.
       13       Q. In this script, it doesn't even mention             13           When you use DocuSign, it will send an
       14   what an affidavit is, does it?                             14   e-mail to the person stating Hey, Tom wants you to
       15       A. Correct.                                            15   sign this document, click this link to sign it.
       16       Q. And it doesn't advise the person who's              16           Do you know what e-mail was actually sent
       17   being called that the affidavit will be used by --         17   to the people who received contact from either
       18   will potentially be used by Royal Seas in this             18   SignNow or HelloSign?
       19   litigation, correct?                                       19        A. No.
       20       A. Correct.                                            20        Q. Do you know if a specific e-mail form that
       21       Q. Do you know why it was decided that this            21   would be used was ever drafted to be sent?
       22   affidavit will be referred to as a brief survey?           22        A. No.
       23       A. No.                                                 23        Q. If you look at the next paragraph, which
       24       Q. It's most likely attorney. I mean, we've            24   begins with, "If no, try to rephrase the question."
       25   basically covered -- I don't want to know what your        25   I'll probably find out when I actually get to listen
                                                             Page 51                                                         Page 53

                                                                                                             14 (Pages 50 - 53)
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4907 Page 55 of 84

        1   to this and by this, I mean the recordings in a      1        A. Yes.
        2   minute.                                              2        Q. How do you know that?
        3          Are these just suggestions of various ways    3        A. We provided it to you.
        4   Ms. Mattingly could rephrase the question or was she 4        Q. Do you know if at the time, they listened
        5   supposed to go through all of these specifically?    5    to the calls?
        6       A. To use these specifically.                    6        A. No.
        7       Q. So she was supposed to work through one       7        Q. When you said yes, you meant just because
        8   after another, isn't it possible, and then if you    8    it was previous to this litigation right now, so
        9   are unsure and then keep going; is that right?       9    obviously they listened to it before giving it to
       10       A. Correct.                                     10    me?
       11       Q. Is Ms. Mattingly a lawyer?                   11        A. Correct.
       12       A. No.                                          12        Q. Thank you for clarifying it for me.
       13       Q. Do you know if Ms. Mattingly was told that 13             You mentioned the calls began being placed
       14   she could go off script at all?                     14    around July of 2019.
       15       A. No.                                          15           Do you know when there were -- let me just
       16       Q. Ms. Mattingly was supposed to follow the     16    ask this.
       17   scripts exactly, correct?                           17           When was there originally discussions
       18       A. Correct.                                     18    about making these calls in the first place?
       19       Q. Do you know if you ever heard back from      19        A. I don't remember.
       20   the two people you sent affidavits to who did not   20        Q. Was it around the same time in July?
       21   sign them with regards to signing the affidavits?   21        A. No, it would have been before that.
       22       A. I don't know.                                22        Q. Do you have an estimate of how long before
       23       Q. Did anyone who was sent an affidavit call    23    that, a few months?
       24   in response to ask specifically what the document   24        A. I don't remember.
       25   was?                                                25        Q. The same year, at least?
                                                        Page 54                                                  Page 56

        1       A. I don't know.                                  1       A. I don't remember.
        2       Q. But the recordings will reflect that, fair     2       Q. But either way, the calls did not begin
        3   enough?                                               3   until 2019, correct?
        4       A. Okay.                                          4       A. Correct.
        5       Q. Do you know if defendant's lawyers             5          MR. WHEELER: Off the record for a second.
        6   listened in on any of Miss Mattingly's calls?         6          (Short recess taken.)
        7       A. Say it one more time.                          7   BY MR. WHEELER:
        8       Q. Do you know if Royal Seas' lawyers -- let      8       Q. Back on the record. You understand you're
        9   me strike that. Let me start with this.               9   still under oath, correct?
       10          Is it possible to monitor an active call      10       A. Correct.
       11   using Royal Seas, whatever they use for calling?     11       Q. Does Ms. Mattingly have the ability to
       12       A. Yes.                                          12   give extensions whenever she wants?
       13       Q. Do you know if Royal Seas' attorneys ever     13       A. Yes.
       14   monitored any of the calls placed by Miss Mattingly? 14       Q. Is there any limitation on when she can
       15       A. No.                                           15   choose to give an extension?
       16       Q. I'm going to rephrase it because I asked a    16       A. No.
       17   poor question.                                       17       Q. If she gives out too many, will she be
       18          Did Royal Seas' lawyers ever monitor a        18   talked to about it?
       19   call placed by Miss Mattingly with regards to the    19       A. No.
       20   script?                                              20       Q. So it's purely discretionary?
       21       A. No. A live call?                              21       A. Correct.
       22       Q. Yes.                                          22       Q. What was Miss Mattingly told about the
       23       A. No.                                           23   purpose of this script that she was supposed to
       24       Q. Did Royal Seas' lawyers ever listen to a      24   read?
       25   recording of a call placed by Miss Mattingly?        25       A. Nothing other than to call the customers
                                                        Page 55                                                  Page 57

                                                                                                   15 (Pages 54 - 57)
                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4908 Page 56 of 84

        1   and read the script, give the information to send         1       Q. Let me just ask you actually.
        2   out the document to them.                                 2           What kind of letters does Royal Seas send
        3       Q. She wasn't told what or it wasn't to be            3   to its customer?
        4   used for?                                                 4       A. Letters confirming their sales, letters
        5       A. No.                                                5   regarding an itinerary. There's numerous.
        6       Q. Was she told it was important?                     6       Q. And Royal Seas also sends e-mails to its
        7       A. I mean, everything she does in her job is          7   clients?
        8   important.                                                8       A. Correct.
        9       Q. She was just told she was to do this?              9       Q. Same purposes?
       10       A. Correct.                                          10       A. Correct.
       11       Q. When an extension is given to a customer,         11       Q. And those e-mails would not be reflected
       12   how is it reflected in the CRM database?                 12   in this CRM database, correct?
       13       A. Exactly as you saw in the notes.                  13       A. It would depend. I mean, it may. It may
       14       Q. The 12-month extension?                           14   not.
       15       A. Correct.                                          15       Q. But otherwise, if there is a 12-month
       16       Q. Just looking at the CRM database, there's         16   extension, CRM note, that would be honored?
       17   three other tabs which we can't see, will those tabs     17       A. Correct.
       18   reflect when the cruise actually would normally          18       Q. And just so I understand a little more
       19   expire?                                                  19   about your business. So when people purchase, they
       20       A. No. It's on upon the sale date.                   20   then will call and schedule a date for the cruise,
       21       Q. So my question just is, how do you know           21   correct?
       22   when their cruise expired?                               22       A. Correct.
       23       A. From the sale date.                               23       Q. How much ahead -- how much lead time do
       24       Q. And the sale date is reflected -- where is        24   they have to give you to actually be able to get on
       25   it reflected? Even if I can't see it.                    25   a cruise? Can they go on a cruise in the same month
                                                           Page 58                                                    Page 60

        1       A. The number next to his name. So the                1   or what?
        2   BZ081617, that was sold on August 16, 2017.               2       A. We ask for 60 days.
        3          MR. EPSTEIN: We're looking at the first            3       Q. If they call and make a reservation
        4       page.                                                 4   outside of their -- let's say they book it but it
        5          MR. WHEELER: Of exhibit?                           5   falls outside the 18 months, would you still let
        6          MR. EPSTEIN: 4.                                    6   them go?
        7   BY MR. WHEELER:                                           7       A. Yes.
        8       Q. Is everyone 18 months to use?                      8       Q. As long as they have it on the calendar?
        9       A. Correct.                                           9       A. Correct.
       10       Q. Does Royal Seas send any correspondence to        10       Q. I just wanted to know.
       11   its customers after it grants them an extension?         11          MR. EPSTEIN: We're getting a little far
       12       A. As far as?                                        12       afield but no harm done.
       13       Q. E-mails, letters confirming extensions?           13   BY MR. WHEELER:
       14       A. Not usually.                                      14       Q. So I'm going to start with a recording
       15       Q. If you did you send the correspondence,           15   that was produced this morning which is numbered
       16   any correspondence, would it be reflected in this        16   300000000, so eight zeros, 151480-7406270980.
       17   CRM information?                                         17          If you look at the front page of this
       18       A. Should be.                                        18   document, of the account notes, Mr. Geiger's phone
       19       Q. Does Royal Seas send letters to its               19   number is 740-627-0980, correct?
       20   customers?                                               20       A. I don't know.
       21       A. Yes.                                              21       Q. Doesn't it look like the top left after
       22       Q. I imagine -- let me rephrase this. One of         22   Dan Geiger?
       23   those letters is probably marketing, correct, one        23       A. Say it again.
       24   type of letter?                                          24       Q. Is it (740)627-0980?
       25       A. I'm sorry?                                        25       A. Correct.
                                                           Page 59                                                    Page 61

                                                                                                        16 (Pages 58 - 61)
                                                   Veritext Legal Solutions
                                                        866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4909 Page 57 of 84

        1      Q. I don't know if you actually answered               1        Q. I see what you're saying, okay, because
        2   this, but do you know if the file number I just read      2   it's August 16, 2017 is the sale date?
        3   you for the call recording reflects that it was a         3        A. Correct.
        4   call with that phone number, if that number was in        4        Q. Because that's the 8/16/17 reflected in
        5   the file name?                                            5   the header, right?
        6      A. I don't recall.                                     6        A. Yes.
        7      Q. That's fine.                                        7        Q. So this call is placed in September, which
        8          So that is the phone number at least for           8   is seven months after his cruise is expired.
        9   Mr. Geiger, correct?                                      9          Is there any restriction on extending a
       10      A. Right.                                             10   cruise already after it is expired?
       11      Q. Does Royal Seas record all of its calls?           11        A. No.
       12      A. Yes.                                               12        Q. So it's completely discretionary based on
       13      Q. I am going to pull this up and see how it          13   your customer service reps?
       14   sounds. It doesn't sound good. I'm just trying to        14        A. Yes.
       15   figure out how to -- as I said, you don't have to        15        Q. More generally speaking, will Royal Seas
       16   record this.                                             16   call people whose cruises have expired?
       17          (Whereupon audio was played for the               17        A. Yes.
       18   witness off the record.)                                 18        Q. And when they have these calls, is it for
       19   BY MR. WHEELER:                                          19   purposes of giving them extensions so they take the
       20      Q. So that is a call recording of the call            20   cruise?
       21   between Mr. Geiger and Miss Mattingly, correct?          21        A. Could be.
       22      A. Yes.                                               22        Q. What other reasons?
       23      Q. And the woman on that call is                      23        A. Sell them additional things to go with
       24   Miss Mattingly, correct?                                 24   their vacation.
       25      A. Yes.                                               25        Q. When they sell additional things to go
                                                           Page 62                                                     Page 64

        1       Q. And looking at the account notes, that             1   with their vacation for a cruise that is expired,
        2   call would have occurred on September 23, 2019 at         2   will they also extend the cruise at that point, too?
        3   around 3:43 p.m., correct?                                3       A. Yes.
        4       A. Yes.                                               4       Q. So the extension of the cruise deadline is
        5       Q. Listening to that call and looking at this         5   used to encourage them to use the services they're
        6   script, would you agree that Miss Mattingly did not       6   purchased for, correct?
        7   exactly follow the script in how she was handling         7       A. Correct.
        8   the call until we paused it? She wasn't reading the       8       Q. Was Miss Mattingly told that her job of
        9   script verbatim, correct?                                 9   reading the script was to obtain affidavits?
       10       A. Almost verbatim but, yeah, a few words in         10       A. She was just told to read the script and
       11   there maybe.                                             11   if the people agreed, to let Tara know so she could
       12       Q. I mean, when you talk to a customer, a lot        12   send them information.
       13   of things can happen off of the script; is that          13       Q. So my question is more broad, which is,
       14   fair?                                                    14   this script is special because of the affidavit --
       15       A. Fair.                                             15   not the affidavit -- the diabetes health info
       16       Q. Do you know if -- strike that.                    16   portion in the middle, correct, that's unique?
       17          Miss Mattingly offered him a 12-month             17       A. Yes.
       18   extension since his cruise had expired, correct?         18       Q. Did Miss Mattingly understand that that
       19       A. Correct.                                          19   unique portion of the script meant that she was
       20       Q. And looking at Mr. Geiger's account, his          20   trying to obtain these affidavits?
       21   cruise would have expired in February of 2018,           21           MR. EPSTEIN: Objection, form, competence
       22   correct?                                                 22       of the witness and foundation. If you can
       23       A. No.                                               23       answer.
       24       Q. When would his cruise have expired?               24           THE WITNESS: Repeat it, please.
       25       A. February of '19.                                  25   BY MR. WHEELER:
                                                           Page 63                                                     Page 65

                                                                                                        17 (Pages 62 - 65)
                                                   Veritext Legal Solutions
                                                        866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4910 Page 58 of 84

        1       Q. Sure. Did Ms. Mattingly know -- strike            1   fill out the survey, correct?
        2   that.                                                    2       A. Correct.
        3          Was Miss Mattingly told that the purpose          3       Q. And she does offer him a 12-month
        4   of this script was to obtain the affidavits?             4   extension while also telling him he needs to fill
        5       A. That she was told that she needed to read         5   out the survey, correct?
        6   the script and that if they agreed, we would be          6       A. Correct.
        7   sending them something.                                  7       Q. And Mr. Geiger ended up filling out an
        8       Q. Was she ever told specifically that the           8   affidavit, correct? I think.
        9   actual purpose behind this script was the obtaining      9       A. I don't remember.
       10   of the affidavits? I can try and make it a little       10       Q. It's Exhibit C to the supplemental.
       11   clearer.                                                11       A. Okay, yes.
       12          This script is unique because of the             12       Q. Let's look at Exhibit C, the supplemental
       13   portion regarding collecting the affidavits.            13   that you have in front of you.
       14   Therefore, did Miss Mattingly know that obtaining       14          With regards to number 3, it reads, "Prior
       15   the affidavits -- that she was reading this script      15   to purchasing my vacation package from Royal Seas, I
       16   for the purpose of obtaining affidavits?                16   went to the web page diabeteshealth.info where I
       17          MR. EPSTEIN: Objection, form, competence,        17   entered my phone number, 908-331-1177 and requested
       18       lacking foundation. Go ahead, if you know.          18   I can be contacted by Royal Seas."
       19          THE WITNESS: Again, the same thing. She          19          Do you see that?
       20       was reading a script so we could send them          20       A. Not that phone number.
       21       something.                                          21       Q. (908)331-1177 -- I'm looking at the wrong
       22   BY MR. WHEELER:                                         22   one. Sorry. My mistake.
       23       Q. Was she told specifically that she should        23          (704)627-0980, correct?
       24   try and increase the amount of people that responded    24       A. Correct.
       25   such that they would actually provide affidavits?       25       Q. That paragraph, except maybe the phone
                                                          Page 66                                                       Page 68

        1       A. No.                                               1   number, was drafted by Royal Seas, correct?
        2       Q. Do you know if she understood that based          2      A. Our attorneys.
        3   off of what was in the script?                           3      Q. Ms. Geiger did not draft that paragraph,
        4       A. No.                                               4   correct?
        5       Q. Only she would know that? She hasn't              5      A. Correct.
        6   voiced it otherwise?                                     6      Q. Let's listen to another call. I'm going
        7       A. Correct.                                          7   to play a recording that was produced which the file
        8       Q. But you're saying that you directly -- or         8   number is 300000000, eight zeros, 172377-4049353474.
        9   none of her supervisors told her you are to obtain       9          This corresponds to Ms. Wilder, so let's
       10   as many affidavits as possible using the script?        10   pull up the account or the CRM while we're on it.
       11       A. No.                                              11   Also it's Mr. Wilder, I think. It's about four
       12       Q. I'm going to play the call. I paused it          12   pages in.
       13   at one minute 45 seconds into the call.                 13          Do you have it?
       14          (Whereupon audio was played for the              14      A. Yes.
       15   witness off the record.)                                15      Q. So just to confirm on the top left of this
       16   BY MR. WHEELER:                                         16   page, it reads, Britten Wilder (404)935-3474,
       17       Q. Just to confirm, after listening to the          17   correct?
       18   call, she had at no point tells Mr. Geiger that         18      A. Yes.
       19   there's litigation pending against Royal Seas           19      Q. And that number corresponds to the phone
       20   Cruise, correct?                                        20   number, correct?
       21       A. Correct.                                         21      A. Yes.
       22       Q. She doesn't actually tell him that this          22      Q. And looking at the header of the actual
       23   survey is actually an affidavit, correct?               23   CRM database, it says 8/10/17?
       24       A. Correct.                                         24          Do you see that?
       25       Q. But she does tell them that he needs to          25      A. Yes.
                                                          Page 67                                                       Page 69

                                                                                                         18 (Pages 66 - 69)
                                                  Veritext Legal Solutions
                                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4911 Page 59 of 84

        1       Q. And that reflects the purchase date was              1      Q. And you don't know if that e-mail said
        2   August 10, 2017, correct?                                   2   anything besides you get a 12-month extension? Let
        3       A. Correct.                                             3   me strike that. Let me ask this.
        4       Q. So much later, Mr. Geiger, that means that           4          Do you have a normal formal e-mail you
        5   the expiration date was February of 2019?                   5   send when you give someone an extension?
        6       A. Correct.                                             6      A. No.
        7          MR. WHEELER: I'm playing the recording.              7      Q. So how does an e-mail regarding an
        8          (Whereupon audio played for the witness              8   extension get drafted?
        9   off the record.)                                            9      A. Usually would not.
       10   BY MR. WHEELER:                                            10      Q. You just don't normally send -- you don't
       11       Q. I'm pausing it on 56 seconds. So that's             11   normally send e-mails regarding 12-month extensions?
       12   Miss Mattingly on the phone, correct?                      12      A. Correct.
       13       A. Correct.                                            13      Q. Would Royal Seas store copies of any
       14       Q. And that is a recording between                     14   e-mails it sent out to its clients?
       15   Miss Mattingly and Mr. Wilder, correct?                    15      A. I'm not sure.
       16       A. Correct.                                            16      Q. Do you know if to the extent
       17       Q. Based off this, that call is from                   17   Miss Mattingly actually sent this e-mail regarding
       18   October 21, 2019, correct?                                 18   the 12-month extension, you would have a copy of it?
       19       A. Correct.                                            19      A. I wouldn't know.
       20       Q. Miss Mattingly says that Royal Seas is              20      Q. Miss Mattingly would know?
       21   running a promotion to book dates on complimentary         21      A. I don't think so.
       22   cruises in particular.                                     22      Q. She wouldn't know if she sent an e-mail?
       23          That was not the purpose of her call, was           23      A. That's not -- okay. She would know if she
       24   it?                                                        24   sent the e-mail.
       25       A. No.                                                 25      Q. Where are these e-mails normally stored --
                                                             Page 70                                                        Page 72

        1      Q. There's no other promotion regarding these            1   let me rephrase this.
        2   specific complimentary cruises, correct?                    2          I use Outlook. There is a "sent" folder.
        3      A. We do sometimes, yes.                                 3   Does Royal Seas have a "sent" folder that reflects
        4      Q. But the purpose of this call was to read              4   outgoing e-mails?
        5   that script and the affidavit, correct?                     5       A. Individually.
        6      A. I believe so, yes.                                    6       Q. Individually, you mean -- does each
        7      Q. I'm going to keep playing at 56 seconds.              7   customer service representative have their own
        8          (Whereupon audio was played for the                  8   e-mail account?
        9   witness off the record.)                                    9       A. No.
       10   BY MR. WHEELER:                                            10       Q. Is there just the one, Royal Seas'
       11      Q. I'm going to pause it at 240. Just to                11   customer one?
       12   make sure, to the extent Ms. Mattingly e-mailed            12       A. Right.
       13   Mr. Wilder regarding the extensions separately,            13       Q. That's the one we saw on the DocuSign or
       14   that's not reflected in the CRM notes, correct?            14   the signature thing, okay.
       15      A. She just makes notes in there.                       15          Do you know if that e-mail will keep
       16      Q. I know. My question is, Miss Mattingly               16   records of sent e-mails from it?
       17   mentions that she will e-mail him regarding --             17       A. As far as I know.
       18   sending him an e-mail regarding the extension, okay?       18       Q. Similar to Mr. Geiger in regards to
       19      A. Okay.                                                19   Mr. Wilder, he received a 12-month extension, right?
       20      Q. Where is that -- where would that e-mail             20       A. Yes.
       21   be reflected?                                              21       Q. But he was also told he needed to fill out
       22      A. We don't normally send an e-mail.                    22   a survey, correct?
       23      Q. But she said she would. Do you know if               23       A. Yes.
       24   she did send an e-mail?                                    24       Q. I'm 99 percent sure the rest of this call
       25      A. I have no idea.                                      25   is useless but it's only 40 seconds so I'm going to
                                                             Page 71                                                        Page 73

                                                                                                             19 (Pages 70 - 73)
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4912 Page 60 of 84

        1   play it.                                                1          (Thereupon, the referred-to document was
        2           (Whereupon audio played for the witness         2   marked by the court reporter for Identification as
        3   off the record.)                                        3   Plaintiff's Exhibit 7.)
        4   BY MR. WHEELER:                                         4   BY MR. WHEELER:
        5       Q. So that actually brings up another               5       Q. Marked as Exhibit 7 is a document that was
        6   question. She does mention that she's going to send     6   produced this morning which appears to be a form
        7   an e-mail to him.                                       7   affidavit from Mr. Britten Wilder.
        8           To the extent that e-mail mentioned what        8          Have you seen this document before?
        9   is termed as a survey but is an affidavit, would it     9       A. No.
       10   have been produced today, do you know?                 10          MR. WHEELER: Can we also introduce the
       11       A. I don't understand the question.                11       SignNow sheet.
       12       Q. My question is, when the documents were         12          (Thereupon, the referred-to document was
       13   being decided that were being produced today in        13   marked by the court reporter for Identification as
       14   response to a request for production, were e-mails     14   Plaintiff's Exhibit 8.)
       15   also searched?                                         15   BY MR. WHEELER:
       16       A. I don't know.                                   16       Q. Marked as Exhibit 8 is a screenshot of a
       17           MR. WHEELER: Counsel, do you know?             17   website for SignNow reflecting two affidavits sent,
       18           MR. EPSTEIN: I think there was a search        18   one to Mr. Wilder and one to Mr. Geiger, that was
       19       of e-mails but I think we're also confused         19   produced this morning in response to our request for
       20       here.                                              20   production.
       21           The CRM says that she was sent the             21          Have you seen this document before?
       22       affidavit. That's what happened.                   22       A. No.
       23           MR. WHEELER: My question is more --            23       Q. Reviewing this now, do you know what it
       24           MR. EPSTEIN: No, I understand. We didn't       24   is?
       25       find and we don't believe that there is a          25       A. Yes.
                                                         Page 74                                                         Page 76

        1   separate e-mail here. What happened was she             1       Q. What is it?
        2   used the whatever -- SignNow and that's how it          2       A. It's a record of when we sent e-mails.
        3   was transmitted.                                        3       Q. And by e-mails, we mean the blank
        4       MR. WHEELER: Okay. There was no --                  4   affidavits to the class members, correct?
        5       MR. EPSTEIN: No separate e-mail that we             5       A. Correct.
        6   could find or that we're aware of.                      6       Q. This is two of them, right, Mr. Wilder and
        7       MR. WHEELER: I'm going to take your                 7   Mr. Geiger, correct?
        8   representation that there is no separate e-mail         8       A. Correct.
        9   and if there were, you would have produced it?          9       Q. Then there was also four others similar
       10       MR. EPSTEIN: Yes. I mean, the way from             10   ones signed, correct?
       11   the on standpoint, all of this is e-mail, you          11       A. Correct.
       12   know, these SignNow, these sites are e-mail.           12       Q. Looking at Exhibit 7, which is the blank
       13   She wasn't physically involved with them. That         13   affidavit, given that Mr. -- let's start with the
       14   went, I guess, to Tara, as it shows there,             14   this.
       15   Tara, but that's how it comes across to the            15         Mr. Wilder never signed the affidavit,
       16   recipient as an e-mail.                                16   correct?
       17       MR. WHEELER: Got it.                               17       A. Correct.
       18       MR. EPSTEIN: From our standpoint, that's           18       Q. So looking at the blank field which -- not
       19   all she's referring. There were no separate            19   blank fields. Looking at the underlying fields
       20   e-mails to any of these people.                        20   which is the name, the date and the phone number, do
       21 BY MR. WHEELER:                                          21   you see those?
       22   Q. Let's look at the blank affidavit for               22       A. Yes.
       23 Mr. Wilder, Exhibit 7, I think.                          23       Q. Looking at those fields, given that
       24                                                          24   Mr. Wilder never filled out -- never signed the
       25                                                          25   affidavit, do you now believe that those fields are
                                                         Page 75                                                         Page 77

                                                                                                         20 (Pages 74 - 77)
                                                 Veritext Legal Solutions
                                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4913 Page 61 of 84

        1   put in by Royal Seas?                                     1       Q. To the extent a decision was made either
        2       A. It appears that way.                               2   way with regards to how this script was written,
        3       Q. You don't know for certain?                        3   your attorneys are the ones who drafted it, right?
        4       A. Correct.                                           4       A. Correct.
        5       Q. But we know that Mr. Wilder never did sign         5       Q. And this script does not inform people in
        6   this affidavit, correct?                                  6   any way that what they're signing which is a survey
        7       A. Correct.                                           7   is actually an affidavit, correct?
        8       Q. And then it reflects -- the affidavit              8          MR. EPSTEIN: Objection, best evidence,
        9   based off Exhibit 8 was sent, as the CRM notes, was       9       asked and answered.
       10   sent October 21, 2019, correct?                          10          THE WITNESS: Correct.
       11       A. Correct.                                          11   BY MR. WHEELER:
       12       Q. And based off of Exhibit 7, the date the          12       Q. And the reason why, to the extent there is
       13   affidavit was to be signed was also October 21,          13   one, would have been determined by your attorneys
       14   2019, correct?                                           14   who drafted this script, correct?
       15       A. Correct.                                          15       A. Correct.
       16       Q. And in the call we listened a minute ago          16       Q. One more in that vein, slightly different
       17   with Mr. Wilder, he was never informed that this         17   though.
       18   document being sent to him was an affidavit,             18          And this script does not inform these
       19   correct?                                                 19   individuals who are class members that they are
       20       A. Correct.                                          20   represented by counsel following class
       21       Q. He was never informed of that there was           21   certification, correct?
       22   active pending litigation against Royal Sea Cruises,     22       A. Correct.
       23   correct?                                                 23       Q. The reason why that information was not
       24       A. Correct.                                          24   provided would have been, once again, determined by
       25       Q. And he was never informed that he is a            25   your attorneys who drafted this script, correct?
                                                           Page 78                                                        Page 80

        1   member of a class, correct?                               1       A. Correct.
        2      A. Correct.                                            2         MR. WHEELER: I have nothing else.
        3          MR. WHEELER: Off the record.                       3               CROSS EXAMINATION
        4          (Short recess taken.)                              4   BY MR. EPSTEIN:
        5   BY MR. WHEELER:                                           5       Q. Just a couple of questions.
        6      Q. You understand that you are still under             6         For those people for whom the CRM reflects
        7   oath, correct?                                            7   received a 12-month extension of their travel
        8      A. Yes.                                                8   package, was that 12-month extension granted and
        9      Q. So after listening to the calls and                 9   honored regardless of whether they provided an
       10   reading the script, we can agree that, at least in       10   affidavit or declaration?
       11   the calls we listened to, Miss Mattingly, again, did     11       A. Yes.
       12   not inform the people she called that there was a        12       Q. And as to Gary Little, I believe it was --
       13   class action lawsuit pending against Royal Seas          13   Gary Little, he did not receive an extension, did
       14   Cruises; is that correct?                                14   he?
       15          MR. EPSTEIN: Objection, asked and                 15       A. No.
       16      answered and recordings are the best evidence         16       Q. And that was because?
       17      and their contents.                                   17       A. He traveled.
       18          Answer the best you can.                          18       Q. He had already traveled?
       19          THE WITNESS: Yes.                                 19       A. Correct.
       20   BY MR. WHEELER:                                          20       Q. So he didn't need it?
       21      Q. Do you know why she didn't?                        21       A. Correct.
       22      A. No.                                                22       Q. Nothing further.
       23      Q. To the extent there is a reason why, it            23         MR. WHEELER: I'm fine. Thank you.
       24   would have been made by the attorneys, correct?          24         MR. EPSTEIN: She will read.
       25      A. Say that again.                                    25         THE COURT REPORTER: Do you need a copy?
                                                           Page 79                                                        Page 81

                                                                                                           21 (Pages 78 - 81)
                                                   Veritext Legal Solutions
                                                        866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4914 Page 62 of 84

        1        MR. WHEELER: Yes, electronic. Can you                        1              CERTIFICATE
        2    get it by Friday?                                                2 STATE OF FLORIDA )
        3        THE COURT REPORTER: Yes.                                     3 COUNTY OF BROWARD )
        4        (Thereupon, the referred-to document was                     4
        5 marked by the court reporter for Identification as                  5
        6 Plaintiff's Exhibit 9.)                                             6        I, SUZANNE VITALE, R.P.R., F.P.R. do
        7        THE COURT REPORTER: Do you need a copy of                    7 hereby certify that I was authorized to and did
        8    the transcript?                                                  8 stenographically report the foregoing deposition
        9        MR. EPSTEIN: Yes, please, PDF, mini.                         9 of MELISSA HANSON; that a review of the
       10        (Concluded at 12:25 p.m.)                                   10 transcript was requested; and that the transcript
       11                                                                    11 is a true record of my stenographic notes.
       12                                                                    12        I FURTHER CERTIFY that I am not a
       13                                                                    13 relative, employee, attorney, or counsel of any
       14                                                                    14 of the parties, nor am I a relative or employee
       15                                                                    15 of any of the parties' attorney or counsel
       16                                                                    16 connected with the action, nor am I financially
       17                                                                    17 interested in the action.
       18                                                                    18        Dated this 20th day of February, 2020.
       19                                                                    19
       20                                                                    20
       21                                                                    21        <%3249,Signature%>
       22                                                                    22        SUZANNE VITALE, R.P.R., F.P.R.
       23                                                                    23        My Commission No. DD179981
       24                                                                    24        Expires: 5/24/2020
       25                                                                    25
                                                                   Page 82                                                   Page 84
        1              AFFIDAVIT
        2
           STATE OF FLORIDA              )
        3 COUNTY OF ______________ )
        4
                 I, _____________________________, being
        5 first duly sworn, do hereby acknowledge that I did
          read a true and certified copy of my deposition
        6 which was taken in the case of MCCULREY V. ROYAL
          SEAS, taken on the 18th day of February, 2020, and
        7 the corrections I desire to make are as indicated on
          the attached Errata Sheet.
        8                  __________________________
                                 (Deponent)
        9
       10        ++++++++++++++++++
       11               CERTIFICATE
       12
       13 STATE OF FLORIDA              )
          COUNTY OF ______________ )
       14
       15
                 Before me personally appeared
       16 ____________________________________________,
          to me well known / known to me to be the person
       17 described in and who executed the foregoing
          instrument and acknowledged to and before me that he
       18 executed the said instrument in the capacity and for
          the purpose therein expressed.
       19
       20        Witness my hand and official seal, this
          ____ day of ________________, _____.
       21
       22
       23                  __________________________
                                 (Notary Public)
       24
          My Commission Expires:
       25
                                                                   Page 83

                                                                                                               22 (Pages 82 - 84)
                                                             Veritext Legal Solutions
                                                                  866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4915 Page 63 of 84

     [1 - actual]

                1             11:19 12:3 28:15    3:43 63:3             7th 46:16
      1 1:25 3:10 8:18        31:9 59:2 64:2      3rd 42:1                      8
        8:21,23 9:3 12:2      70:2                        4             8 3:10,18 76:14,16
      10 70:2               2018 63:21
                                                  4 3:5,13 12:8 24:2      78:9
      10:10 1:16            2019 10:5 13:3
                                                    24:5,7 40:21        8/10/17 69:23
      12 9:4 11:15 12:2       15:17 17:22 27:19
                                                    48:17,21 59:6       8/16/17 64:4
        25:3,6 27:19          28:15 33:12 40:5
                                                  40 73:25              81 3:6
        30:15 31:1 40:25      40:12,22 43:9
                                                  404 69:16             82 3:19
        41:2 58:14 60:15      45:25 46:2,20
                                                  43 3:16               84 1:25
        63:17 68:3 72:2       47:10 48:15,17,21
                                                  45 67:13                      9
        72:11,18 73:19        49:6 56:14 57:3
                                                  4th 47:13,17
                              63:2 70:5,18                              9 3:19 82:6
        81:7,8                                              5
                              78:10,14                                  908 68:21
      12:25 1:16 82:10
                            2020 1:15 83:6        5 3:15 37:24 38:6     908-331-1177
      13 46:20
                              84:18                 38:8                  68:17
      13th 45:24
                            20th 84:18            5/24/2020 84:24       91367 2:6
      151480-740627...
                            21 3:12 70:18         500 21:20 33:21       935-3474 69:16
        61:16
                              78:10,13              35:16               986 1:3
      16 3:11 36:15 59:2
                            21550 2:4             56 70:11 71:7         99 73:24
        64:2
                            23 27:18 33:24,25     560 21:3                      a
      17 1:2,3 43:9
        45:25 46:2            35:3,4,10,10 63:2            6            a.m. 1:16
      172377-404935...      24 3:13               6 3:16 7:2,10,12      ability 6:18 9:8
        69:8                240 71:11               8:1,10 9:10,11,17     57:11
      18 1:15 12:9 25:11    25 33:22,23             11:10,19 12:3       able 9:20 34:12
        25:17 26:2 40:12    27 10:5 13:3 15:17      35:7 42:23 43:3,5     60:24
        59:8 61:5             17:22               60 61:2               absurd 15:14
      1800 2:12                       3           627-0980 61:24        access 44:15,19
      18th 42:4,9 45:4      3 3:12 8:24 21:10       68:23               account 44:13,13
        83:6                  21:12 29:1,24                 7             61:18 63:1,20
      19 63:25                33:11 35:16 48:15                           69:10 73:8
                                                  7 3:17 11:15 75:23
      1988 1:2                68:14                                     acknowledge 83:5
                                                    76:3,5 77:12
                2           30 7:2,10,12 8:1                            acknowledged
                                                    78:12
                              8:10 34:15                                  83:17
      2 3:11 16:7,10,12                           704 68:23
                            300000000 61:16                             action 4:11 79:13
        21:25 23:8 40:5                           740 61:24
                              69:8                                        84:16,17
        40:22 47:10 48:24                         740-627-0980
                            32 21:21                                    active 55:10 78:22
        49:12                                       61:19
                            3249 84:21                                  activity 28:11
      200 2:11                                    75 3:17
                            331-1177 68:21                              actual 10:10 14:25
      2016 36:20                                  76 3:18
                            33301 2:13                                    28:12 31:5 46:6
      2017 9:10,11,15                             780 2:5
                            38 3:15                                       66:9 69:22
        9:17 11:10,15,16

                                                                                    Page 1
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4916 Page 64 of 84

     [additional - bz081617]

      additional 64:23      ahead 8:17 60:23      attorneys 18:5,6      begins 16:21
        64:25                 66:18                 39:9 50:5,8 52:1      53:24
      address 41:5,8        ajb 1:2,3               55:13 69:2 79:24    behalf 1:4,9 2:2,9
        52:11,12            alcohol 6:17            80:3,13,25            7:21 9:5
      advise 51:16          allowed 15:11         audio 62:17 67:14     believe 21:3 29:10
      affidavit 3:15,17     amount 66:24            70:8 71:8 74:2        32:1 33:18,22,24
        30:15 31:1,5,13     answer 5:16 9:21      august 45:24,25         34:15 44:21 71:6
        31:15 35:5 37:12      52:2 53:11 65:23      46:2,17,20 59:2       74:25 77:25 81:12
        37:17,23 38:8         79:18                 64:2 70:2           best 6:19 79:16,18
        39:7,8 41:8,15,23   answered 52:5         authorized 84:7         80:8
        42:8 44:5,7 45:6      62:1 79:16 80:9     automated 24:21       better 11:22 38:21
        45:15,24 46:13      answers 6:13 34:6     automatically         bit 29:19 48:6
        47:3,6 51:14,17     anybody 34:6            24:23               blank 39:11,12
        51:22 54:23 65:14   appearances 2:1       availability 25:14      46:12 52:11,12
        65:15 67:23 68:8    appeared 83:15        available 26:2          75:22 77:3,12,18
        71:5 74:9,22        appears 34:21         avoid 32:2              77:19
        75:22 76:7 77:13      38:9 45:15 47:6     aware 8:6 32:18       blanks 39:20
        77:15,25 78:6,8       48:14 76:6 78:2       75:6                blvd 1:14
        78:13,18 80:7       appreciate 37:10                b           bold 46:9,10
        81:10 83:1          approximately                               book 61:4 70:21
                                                  b 7:2,10,12 8:1,10
      affidavits 31:10        18:1                                      booking 28:8,21
                                                    43:17 45:14 46:24
        31:18,23,25 38:24   arbitrary 12:4                              boulevard 2:11
                                                  back 11:25 39:7
        39:21,25 42:13      arguing 15:10                               box 40:8
                                                    39:25 45:9,13
        43:22 44:2,24       arrangements                                break 5:14 49:8
                                                    46:5 54:19 57:8
        52:18,21 53:4         28:8                                      brief 50:25 51:22
                                                  background 25:8
        54:20,21 65:9,20    arranging 10:11                             briefly 38:20
                                                  bad 18:17
        66:4,10,13,15,16    asked 27:8 50:22                            brings 74:5
                                                  bar 29:7
        66:25 67:10 76:17     52:5 55:16 79:15                          britten 69:16 76:7
                                                  base 10:25
        77:4                  80:9                                      broad 13:8,14
                                                  based 26:22 33:2
      afield 61:12          asking 10:15,15                               49:12 65:13
                                                    40:11 42:7 48:14
      age 4:4                 31:15                                     broader 31:20
                                                    64:12 67:2 70:17
      agent 23:24 24:24     asserted 12:16                              brought 4:12
                                                    78:9,12
        25:1 36:13 37:20    assess 11:8                                 broward 1:14
                                                  basic 24:16
      agents 18:22          assume 31:16 41:9                             2:11 84:3
                                                  basically 8:4 10:8
        36:23                 41:10                                     bunch 5:10
                                                    28:5,11 50:25
      ago 4:24 78:16        attached 43:21                              business 15:12
                                                    51:25
      agree 63:6 79:10        83:7                                        60:19
                                                  bates 30:11
      agreed 30:14,25       attempted 22:1,2                            buying 20:3
                                                  befuddles 11:10
        65:11 66:6            24:18 35:20                               bz081617 59:2
                                                  began 56:13
      ags 1:2,3             attorney 4:10
                                                  beginning 36:15
                              51:24 84:13,15
                                                    36:16,16,18 50:2
                                                                                     Page 2
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4917 Page 65 of 84

     [c - continuing]

               c              64:18 79:9,11         15:20,25 17:1       completely 64:12
      c 43:17 45:14         capacity 7:1,3,20       51:10 77:4 79:1     completing 42:8
        47:21 68:10,12        83:18                 79:13 80:19,20      complimentary
      calderon 43:17        case 1:2 5:4 7:11     clear 6:25 33:20        50:16 51:2 70:21
        47:7                  7:13 9:10,12        clearer 66:11           71:2
      calendar 61:8           10:20 26:9 83:6     clearly 5:9           computer 24:23
      california 1:1 2:6    cause 1:21            click 53:15           concerning 9:8
      call 3:12 13:19       caveat 9:9            client 4:11 32:22     concisely 5:9
        14:2 19:14,16,24    cecelia 3:15 38:9       49:24               concluded 82:10
        19:25 20:5,14,15      38:14 40:16,17      clients 5:5 13:10     conference 5:21
        20:17,18,21 21:19     44:4                  14:2,22 16:2        confirm 43:21
        22:1,14,15,16,23    center 19:14,16,24      21:18 26:25 27:11     47:1 67:17 69:15
        23:6 24:25 25:13      19:25 20:4,7,15       31:9,17 32:5 37:2   confirming 59:13
        26:25 27:4,18,20      20:22                 39:22,24 48:25        60:4
        30:3,25 33:5 34:9   centers 20:5,15,17      49:17,20 60:7       confused 74:19
        35:9,14 36:1,2      certain 8:11 23:1       72:14               connect 34:10
        41:11 49:14 50:4      39:11 78:3          close 46:5 48:23      connected 84:16
        54:23 55:10,19,21   certificate 83:11     collected 17:9        consideration
        55:25 57:25 60:20     84:1                collecting 66:13        39:4
        61:3 62:3,4,20,20   certification 8:7     collectively 18:8     consistent 7:7
        62:23 63:2,5,8        10:6 11:6 13:2      comes 75:15           consolidated 1:2
        64:7,16 67:12,13      15:6,16 80:21       comment 6:7           contact 3:14 5:6
        67:18 69:6 70:17    certified 10:24       commission 83:24        8:4 10:12 11:5,20
        70:23 71:4 73:24      51:10 83:5            84:23                 13:3 14:10 15:11
        78:16               certify 84:7,12       communicate             15:17,20 16:18
      called 18:23 21:23    cetera 7:17             14:22                 17:1,3 22:20 23:7
        22:2,6 26:13,17     chance 6:4 7:11       communicated            24:14,15,18,19
        31:8,14 34:7        change 6:7              27:11                 28:15 29:4,14,17
        35:15 39:25 51:11   charged 39:6          communications          35:20 40:21 50:15
        51:17 79:12         check 9:17 21:4         12:15,15 15:7         53:17
      calling 26:24           43:23                 34:16               contacted 18:23
        55:11               checks 19:11          comp 25:3 27:19         26:22 44:1,4
      calls 15:25 16:3      choose 57:15          companies 53:8          48:25 68:18
        17:8,24 18:21       chosen 36:21          company 7:21          contacting 14:17
        20:2,8,21 21:1,18   clarify 34:14           35:21 36:14,18,19     22:19
        23:11 28:25 29:2      37:13               competence 65:21      contents 79:17
        29:23 30:4 33:1     clarifying 56:12        66:17               context 10:16
        34:17 35:10,24      class 5:7 8:6,7       complaints 9:14       continue 14:21
        36:22 49:17,20        9:23,25 10:1,3,6    complete 6:22         continuing 12:8
        55:6,14 56:5,13       10:24 11:5,5 13:2     33:1 50:24            50:3
        56:18 57:2 62:11      13:4 15:6,16,18

                                                                                     Page 3
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4918 Page 66 of 84

     [contract - deposition]

      contract 14:8              68:2,5,6,8,23,24      69:10,23 71:14   date 10:4,5 11:2
      controls 44:13             69:1,4,5,17,20        74:21 78:9 81:6    11:10,19 12:3
      conversation               70:2,3,6,12,13,15   cross 3:6 81:3       14:7,25 17:21
        32:22                    70:16,18,19 71:2    cruise 8:5 13:11     25:10,13 30:5
      copies 72:13               71:5,14 72:12         27:1,5 28:21 31:2  46:7 58:20,23,24
      copy 72:18 81:25           73:22 77:4,5,7,8      49:25 50:17 51:2   60:20 64:2 70:1,5
        82:7 83:5                77:10,11,16,17        58:18,22 60:20,25  77:20 78:12
      corporate 20:4,7           78:4,6,7,10,11,14     60:25 63:18,21,24dated 46:16 84:18
        20:15,21                 78:15,19,20,23,24     64:8,10,20 65:1,2dates 13:20 46:21
      correct 6:5 10:20          79:1,2,7,14,24        65:4 67:20         70:21
        14:22,23 16:1            80:4,7,10,14,15     cruises 1:7,12 4:13david 43:17 47:7
        17:19 18:3 20:13         80:21,22,25 81:1                       day 46:17 83:6,20
                                                       5:7 7:2 8:14 13:23
        21:22 22:4,13            81:19,21              14:3,13,18 20:3    84:18
        23:2,5,9 25:16,18      corrections 83:7        25:9 43:7 64:16  days 61:2
        25:19 26:11 31:15      correspondence          70:22 71:2 78:22 dd179981 84:23
        34:14 35:8,12,13         59:10,15,16           79:14            deadline 65:4
        37:5,8 39:19,22        corresponds 27:23     current 14:2       dealing 19:10
        39:23 40:5,6,10          69:9,19             currently 21:6     deals 7:14
        40:12,13,25 41:3       cost 39:3,4           customer 3:13      dealt 28:6
        41:23,24 42:9,10       counsel 12:11,15        13:16,19 18:22   decided 18:9
        42:22 44:2,3,5,6         12:23 18:7,7          19:17 20:1,12      51:21 74:13
        45:6,7,20,25 46:1        74:17 80:20 84:13     28:12 29:3 33:12 decision 18:11
        46:3,4,14,17 47:4        84:15                 36:13,25 37:6,16   80:1
        47:5,7,8,11,12,19      counsel's 12:2          37:20 39:13 40:8 declaration 81:10
        48:2,3,6,12,13,15      county 83:3,13          44:12 58:11 60:3 defendant 1:8,13
        48:16,18,19,21,22        84:3                  63:12 64:13 73:7   8:11 9:5 43:6,6
        49:1,2,6,7,22,23       couple 81:5             73:11            defendant's 55:5
        49:25 50:1,5,6,9       course 15:8,13        customers 10:9,10  defendants 2:9
        50:10,18,20 51:7         34:24                 10:10 15:11 16:19deforest 1:9 4:11
        51:8,11,12,15,19       court 1:1 5:20,23       24:13 28:6 57:25   11:14
        51:20 52:22,23,25        8:20 16:9 21:9        59:11,20         department 44:14
        53:1,3,5,6,9,10          24:4 38:5 43:2      customerservice    depend 60:13
        54:10,17,18 56:11        76:2,13 81:25         40:7             depends 14:6 15:1
        57:3,4,9,10,21           82:3,5,7            cv 1:2,3           deployed 26:1
        58:10,15 59:9,23       cover 10:25                     d        deponent 83:8
        60:8,10,12,17,21       covered 51:25                            deposed 4:18
                                                     d 3:2
        60:22 61:9,19,25       created 50:9                             deposition 1:17,20
                                                     dan 1:9 4:11 43:18
        62:9,21,24 63:3,9      crm 23:15 29:2                             3:10 5:1,3 7:5,10
                                                      61:22
        63:18,19,22 64:3         33:5 34:3,12,17                          8:24 11:4 12:11
                                                     database 17:12
        65:6,7,16 67:7,20        40:15,20 58:12,16                        83:5 84:8
                                                      33:5 58:12,16
        67:21,23,24 68:1         59:17 60:12,16
                                                      60:12 69:23
                                                                                     Page 4
                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4919 Page 67 of 84

     [describe - existed]

      describe 51:9         discussions 56:17       74:8,14,19 75:1,5     74:18,24 75:5,10
      described 83:17       disposition 23:11       75:8,11,12,16,20      75:18 79:15 80:8
      describes 51:6          23:11                 77:2,3                81:4,24 82:9
      designated 8:9        district 1:1,1        easier 8:16 45:9      errata 83:7
      designee 7:2          document 8:19         easiest 50:12         especially 10:24
      desire 83:7             9:1 16:8,12,15      east 1:14 2:11        esq 2:7,14
      details 7:4             21:8,12,15 24:2,3   eastern 47:17         estimate 6:1 14:15
      determined 22:5         38:4,13,14,21       editorializing          56:22
        33:13 80:13,24        40:4 43:1,5 45:8      38:10               et 7:17
      devdex 24:17            45:10 46:3,6        effect 5:22           events 7:15
      developed 7:9           47:19 48:21 52:13   eight 61:16 69:8      eventually 32:9
      diabetes 65:15          52:20,24 53:8,15    either 14:21 35:11    evidence 79:16
      diabeteshealth          54:24 58:2 61:18      47:17 53:17 57:2      80:8
        17:4                  76:1,5,8,12,21        80:1                exact 30:5
      diabeteshealth.i...     78:18 82:4          electronic 82:1       exactly 4:23 9:13
        17:6 22:11 32:13    documented 12:19      employee 84:13          11:9 34:8 54:17
        32:17 50:14 51:1    documents 12:10         84:14                 58:13 63:7
        68:16                 12:12,14 24:8       employees 19:10       examination 3:4
      diabeteshealth.i...     38:1 74:12          encourage 65:5          4:6 81:3
        16:22               docusign 53:13        ended 19:25 68:7      example 53:12
      difference 5:25         73:13               enjoyed 49:22         exclude 29:3
      different 10:13       doing 6:10 34:4       enter 24:24 32:16     excluding 13:25
        14:9 23:3,4 38:24     35:23               entered 25:1 48:1     executed 83:17,18
        39:2 80:16          draft 69:3              68:17               exhibit 3:10,11,12
      difficult 9:20        drafted 18:4 39:8     entering 32:12          3:13,15,16,17,18
        14:19 37:2            50:5 53:21 69:1     entitled 43:6           3:19 8:18,21,23
      digital 23:18           72:8 80:3,14,25     entries 21:20           16:7,10,12 21:10
      digits 11:16          drafts 18:13,18         24:24 47:4            21:12,24 23:8
      dionne 36:7,10        drive 3:19            entry 25:3 26:12        24:2,5,7 29:1,24
        37:21               drugs 6:17              27:19,20,23 30:13     33:10,11 35:16
      direct 3:5 4:6        duly 4:4 83:5           30:18 33:12 40:20     37:24 38:6,8
      directly 67:8         duties 19:6,8 36:4      41:14                 40:20 42:23 43:3
      disclosure 3:16                 e           epstein 2:14 3:6        43:5 45:15 46:24
        43:8,22 45:11                               6:25 9:6,13,18,25     47:21 48:24 49:11
                            e 3:2 4:16 15:23
      discretionary                                 11:9,23 12:13         59:5 68:10,12
                             41:5,8 52:11,12
        26:10 57:20 64:12                           15:4 16:5 19:20       75:23 76:3,5,14
                             53:7,7,14,16,20
      discuss 11:22                                 23:17,20 28:5,17      76:16 77:12 78:9
                             59:13 60:6,11
        39:25                                       28:20 29:9,16         78:12 82:6
                             71:12,17,18,20,22
      discussed 38:20                               33:17,25 34:19,24   exhibits 3:8 45:14
                             71:24 72:1,4,7,11
      discussion 38:18                              36:8 52:5 59:3,6    existed 39:20
                             72:14,17,22,24,25
                                                    61:11 65:21 66:17
                             73:4,8,15,16 74:7
                                                                                     Page 5
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4920 Page 68 of 84

     [existing - going]

      existing 10:9 28:6    fail 5:10              focused 7:19          geiger 43:18 61:22
        28:7                fair 55:2 63:14,15     folder 73:2,3           62:9,21 67:18
      experience 49:22      fairly 29:5,17         follow 13:10,13,15      68:7 69:3 70:4
      expiration 70:5       falls 61:5               13:22 41:25 42:4      73:18 76:18 77:7
      expire 27:2,5         far 59:12 61:11          42:11 54:16 63:7    geiger's 61:18
        58:19                  73:17               followed 35:11          63:20
      expired 58:22         february 1:15          following 13:2        general 22:18
        63:18,21,24 64:8       63:21,25 70:5         15:16 28:15 33:12   generally 10:20
        64:10,16 65:1          83:6 84:18            80:20                 30:2 41:7 64:15
      expires 83:24         field 77:18            follows 4:5           generate 24:23
        84:24               fielding 19:16         foregoing 83:17       generic 40:8
      explain 38:1             20:2,8                84:8                geoff 2:15 33:18
      explicitly 32:15      fields 47:2 48:1,1     forgot 18:24 26:8     getting 39:6 61:11
      explore 5:6              77:19,19,23,25      form 19:20 39:21      give 5:22 6:13,18
      expressed 83:18       figure 25:13 62:15       39:25 52:21 53:20     6:21 14:15 15:4
      ext 25:4 27:19        file 62:2,5 69:7         65:21 66:17 76:6      26:3,5 27:8,22
        30:15               filed 1:20 4:3 7:16    formal 72:4             31:18 41:8 53:12
      extend 65:2              9:12,14 11:12,14    fort 1:15 2:13          57:12,15 58:1
      extending 64:9           11:15               found 40:17             60:24 72:5
      extension 25:6,18     filing 9:19            foundation 65:22      given 25:20,22,23
        25:20,22,23 26:3    fill 39:12 68:1,4        66:18                 26:6 27:12 31:1
        26:6 27:15,22          73:21               foundational            41:3 58:11 77:13
        31:1 40:25 41:3     filled 39:14,18          18:25                 77:23
        57:15 58:11,14         47:3 77:24          four 32:1 44:2        gives 57:17
        59:11 60:16 63:18   filling 68:7             69:11 77:9          giving 56:9 64:19
        65:4 68:4 71:18     financially 84:16      fourth 6:11 29:10     go 4:25 5:2,17
        72:2,5,8,18 73:19   find 8:4 11:3,13         29:10,11              8:17 20:7 32:19
        81:7,8,13              32:9 40:15 53:25    friday 82:2             37:25 38:3,16
      extensions 27:8          74:25 75:6          friedman 2:3            54:5,14 60:25
        57:12 59:13 64:19   fine 6:10 8:15 38:2    front 61:17 68:13       61:6 64:23,25
        71:13 72:11            52:3,7,8 62:7       fulfilling 10:17        66:18
      extensive 28:9           81:23               full 6:22 12:18       goes 29:19
        29:5,17             first 4:4 8:25 9:7       32:25               going 5:8 7:6,6,19
      extent 28:14 71:12       16:21 25:3 26:12    fully 7:9 11:8          7:22 10:3 11:18
        72:16 74:8 79:23       26:12 27:17 47:2    further 14:3 29:13      16:6 21:6 24:1
        80:1,12                49:12,13 56:18        30:9 81:22 84:12      26:2 27:2 31:9
                f              59:3 83:5                     g             32:19 34:22 45:8
                            florida 1:15,19                                46:24 49:12 50:11
      f.p.r. 1:18 84:6,22                          gary 43:17 45:16
                               2:13 83:2,13 84:2                           53:12 54:9 55:16
      fact 29:18                                     81:12,13
                            focus 13:25                                    61:14 62:13 67:12
      facts 5:4                                    gathering 31:10
                                                                           69:6 71:7,11

                                                                                      Page 6
                                      Veritext Legal Solutions
                                           866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4921 Page 69 of 84

     [going - know]

        73:25 74:6 75:7     hills 2:6           information 10:2       john 1:4 4:12
      good 4:8,9 37:6       hold 7:22 11:18        17:8,10,14,17       july 18:1,2 30:6,8
        62:14               honored 60:16          28:3 32:12,16         33:12 49:5 56:14
      gosh 19:9               81:9                 37:13 39:11 46:12     56:20
      granted 81:8          hope 31:18             50:3,13,15 51:2     june 9:15 11:15
      grants 59:11          hopefully 38:21        58:1 59:17 65:12             k
      great 29:15 52:10       53:12                80:23
                                                                       keep 54:9 71:7
      greenspoon 2:10       house 18:7          informed 78:17,21
                                                                         73:15
      ground 4:25                     i            78:25
                                                                       kind 9:6,19 10:7
      guess 6:1 9:6                             initial 40:21
                            idea 71:25                                   11:10 14:15 28:3
        30:20 50:12 75:14                       inquire 14:3 49:21
                            identification 8:20                          29:3 42:16 48:5
               h                                inquiries 19:17
                              16:9 21:9 24:4                             50:24 60:2
                                                inquiry 7:7,12
      h 4:17                  38:5 43:2 76:2,13                        kinds 32:4
                                                insist 7:6
      hand 83:20              82:5                                     know 5:1,25 10:7
                                                instances 49:19
      handle 37:3           identified 34:1                              10:10 11:3,7,17
                                                instructed 27:8
      handling 19:17        identifies 43:16                             11:19 12:10 13:6
                                                   42:11,19
        20:12 63:7          identify 34:12                               17:5,23 18:9,11
                                                instructions 22:18
      hanson 1:17 4:2       imagine 6:10                                 18:13,19 21:2,2
                                                instrument 83:17
        4:16 7:20 84:9        59:22                                      23:1,12 24:22
                                                   83:18
      happen 37:13          impact 6:18                                  27:23 28:2,22
                                                intake 40:8
        44:24 63:13         important 18:24                              31:13 32:9,11,15
                                                interested 49:25
      happened 7:25           58:6,8                                     32:25 33:4 35:14
                                                   84:17
        44:8 74:22 75:1     inbound 20:2,8                               36:5 39:15,16,17
                                                internal 12:14
      happy 5:11            inc.'s 43:7                                  39:24 40:1 41:9
                                                internally 44:8
      harm 61:12            include 19:14                                42:14,15,17,21
                                                interval 14:2
      header 64:5 69:22     increase 66:24                               44:9,10,22,25
                                                introduce 16:6
      heads 6:13            independent 50:7                             46:10,21 47:3,23
                                                   21:6,7 24:2 37:24
      health 26:3 65:15       52:2                                       48:9 51:21,25
                                                   38:3 76:10
      heard 54:19           indicated 83:7                               52:1 53:11,16,20
                                                introduced 38:8
      hellosign 45:20       individual 7:3                               54:13,19,22 55:1
                                                introducing 8:18
        53:18                 20:19 26:21                                55:5,8,13 56:2,4
                                                involved 75:13
      help 34:18            individually 1:4,9                           56:15 58:21 61:10
                                                isolate 28:25
      helpful 16:4 34:22      73:5,6                                     61:20 62:1,2
                                                issue 26:4 52:4
      heretofore 4:3        individuals 17:14                            63:16 65:11 66:1
                                                issues 20:17
      hetchler 3:15 38:9      17:15,24 23:23                             66:14,18 67:2,5
                                                itinerary 60:5
        38:15 39:17 40:3      35:10 38:25 80:19                          71:16,23 72:1,16
        40:5,12,16,17       info 65:15                     j             72:19,20,22,23
        41:7 44:4           inform 79:12 80:5 january 43:9               73:15,17 74:10,16
      hey 53:14               80:18             job 19:6,8 36:2          74:17 75:12 76:23
      highlighted 48:5,9    informal 5:21          58:7 65:8             78:3,5 79:21


                                                                                    Page 7
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4922 Page 70 of 84

     [knowledge - mini]

      knowledge 47:25     listened 55:6 56:4      53:16,20 71:17,18     66:1,3,14 70:12
       50:7 52:2             56:9 78:16 79:11     71:20,22,24 72:1      70:15,20 71:12,16
      known 83:16,16      listening 63:5          72:4,7,17,22,24       72:17,20 79:11
               l             67:17 79:9           73:8,15 74:7,8       mattingly's 55:6
                          literally 8:3           75:1,5,8,11,12,16    mcculrey 83:6
      l 4:16
                          litigation 13:5,6      mailed 71:12          mccurley 1:4 4:12
      lacking 66:18
                             15:18 36:17 49:1    mails 53:7 59:13       11:15
      large 1:19
                             51:19 56:8 67:19     60:6,11 72:11,14     mean 10:19 13:5
      lauderdale 1:15
                             78:22                72:25 73:4,16         13:20 14:7 18:6
         2:13
                          little 43:17 45:16      74:14,19 75:20        18:21 20:6 22:2
      law 2:3 5:20
                             45:24 48:6 49:4      77:2,3                23:12 25:5 33:10
      lawful 4:4
                             60:18 61:11 66:10   making 30:4            36:16 45:5 51:24
      lawsuit 9:19,22
                             81:12,13             56:18                 52:17 54:1 58:7
         10:2,23 11:6,11
                          live 55:21             manager 37:20,21       60:13 63:12 73:6
         11:14 51:7 79:13
                          lloyd 30:11,14,24       42:18,18,20           75:10 77:3
      lawyer 54:11
                          llp 2:10               managerial 18:10      means 24:22
      lawyers 55:5,8,18
                          long 36:14,24          marathon 5:14          28:10 29:12 70:4
         55:24
                             56:22 61:8          march 9:10,11,17      meant 56:7 65:19
      lead 60:23
                          look 9:3 12:7           10:4,5 11:10,19      medication 6:18
      leaf 31:21
                             16:20 24:1 29:9      12:3 13:3 15:17      melissa 1:17 4:2
      learn 5:4
                             32:2 40:14 41:5      17:22 28:15 36:15     4:16 84:9
      leave 22:23
                             43:21 45:9,13        36:20                member 51:11
      leeway 15:5
                             46:16 49:11 50:11   marciales 41:18        79:1
      left 40:16 61:21
                             53:23 61:17,21       41:22                members 5:7 8:5,6
         69:15
                             68:12 75:22         marder 2:10            11:5 13:4 15:18
      letter 15:23 53:4
                          looking 25:2 26:12     mark 42:23             15:20 16:1 17:1
         59:24
                             27:17 30:1 33:9     marked 8:20,23         77:4 80:19
      letters 59:13,19,23
                             40:4,20 50:2         16:9,12 21:9,12      mention 51:13
         60:2,4,4
                             52:22 58:16 59:3     24:4,7 38:5 43:2,5    74:6
      life 45:9
                             63:1,5,20 68:21      76:2,5,13,16 82:5    mentioned 56:13
      light 48:7
                             69:22 77:12,18,19   marketing 10:17        74:8
      limitation 57:14
                             77:23                59:23                mentioning 16:21
      limited 7:19 39:5
                          looks 47:13            match 46:22           mentions 71:17
      link 53:15
                          loop 46:5 48:23        math 21:4             merits 7:12
      list 3:12 21:18,18
                          lot 14:6,8 29:20       matter 7:5            method 15:21
         21:21,23 22:6,10
                             63:12               mattingly 36:10       middle 65:16
         26:23 29:1,24
                                    m             41:20 42:11 44:19    midnight 47:14
         30:7 33:10,10,11
                                                  54:4,11,13,16        military 25:25
      listed 7:8          m 2:3 4:16
                                                  55:14,19,25 57:11    mind 8:13
      listen 32:19 41:11 mail 15:23 22:23
                                                  57:22 62:21,24       mini 82:9
         53:25 55:24 69:6    41:5,8 52:11,12
                                                  63:6,17 65:8,18
                             52:13,16 53:7,14
                                                                                   Page 8
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4923 Page 71 of 84

     [minute - pausing]

      minute 49:8 54:2    nods 6:13             obviously 30:6        outgoing 73:4
       67:13 78:16        non 12:14               52:4 56:9           outlined 7:16,25
      mistake 68:22       normal 14:1 15:7      occurred 13:3         outlook 73:2
      mnth 25:3 27:19      29:3 72:4              15:17 32:22 63:2    outside 18:7 20:4
       30:15              normally 14:10        occurring 15:10         20:14,17 61:4,5
      monitor 55:10,18     31:17 58:18 71:22    october 30:8 40:5     overseas 26:1
      monitored 55:14      72:10,11,25            40:12,22 42:1,4,9   oversee 20:14
      month 14:16 25:6    notary 1:19 83:23       45:2,4 47:10,13     owners 20:19
       26:2 31:1 36:2     notated 11:14           47:17 48:15,17,21   oxnard 2:4
       40:25 41:2 58:14   note 12:2 60:16         70:18 78:10,13               p
       60:15,25 63:17     notes 23:15 25:1      offer 68:3
                                                                      p.m. 1:16 63:3
       68:3 72:2,11,18     26:21 29:2 33:3      offered 63:17
                                                                        82:10
       73:19 81:7,8        34:3,12 40:15        offhand 27:25
                                                                      package 25:11,12
      monthly 14:1         41:2 58:13 61:18     office 43:8
                                                                        27:1,5 28:8 68:15
      months 4:23,24       63:1 71:14,15        offices 2:3
                                                                        81:8
       11:11 18:1 25:11    78:9 84:11           official 83:20
                                                                      packet 32:3
       25:17 30:6 56:23   notice 1:20 3:10      okay 4:24 5:12,13
                                                                      page 3:4,9 8:24
       59:8 61:5 64:8      4:3 7:4,23 8:1,4       5:17,18,24 6:8,9
                                                                        12:8 21:21 25:3
      morning 4:8,9        8:23                   6:15,16 21:5
                                                                        26:13,15 27:17
       16:13 21:13 24:8   november 49:6           29:15 31:18 37:14
                                                                        29:10,10,11,16
       61:15 76:6,19      number 10:12            41:13 43:23,25
                                                                        30:11,12 40:3,4
      motions 7:16,17      29:1 39:5 46:8         48:8 55:4 64:1
                                                                        40:17 43:12 45:19
      multiple 34:16       50:16 59:1 61:19       68:11 71:18,19
                                                                        45:20 46:5,19
              n            62:2,4,4,8 68:14       72:23 73:14 75:4
                                                                        47:2,9 48:11 59:4
                           68:17,20 69:1,8      once 25:12 37:11
      n 3:2 4:17,17                                                     61:17 68:16 69:16
                           69:19,20 77:20         44:7,24 80:24
      name 4:10,14 36:6                                               pages 1:25 12:8
                          numbered 9:3          ones 28:10 77:10
        36:8 46:7 59:1                                                  69:12
                           61:15                  80:3
        62:5 77:20                                                    paragraph 49:14
                          numerous 13:15        open 11:2 19:25
      named 4:3                                                         53:23 68:25 69:3
                           13:20 60:5           operational 19:9
      narrow 14:20                                                    paragraphs 16:21
                                   o            operations 19:12
        15:22                                                           49:13
                                                  19:13
      necessarily 29:6    o 4:17                                      part 12:7
                                                opposed 34:3
      need 6:5 26:4       oath 4:5 5:19,19                            particular 5:5
                                                opt 17:9,11 22:8
        27:21 81:20,25      12:21 57:9 79:7                             29:18 70:22
                                                opted 17:4,6
        82:7              object 19:20 52:4                           particularly 37:2
                                                order 10:6 27:21
      needed 18:10 66:5   objection 65:21                             parties 84:14,15
                                                ordinary 15:8
        73:21               66:17 79:15 80:8                          partners 17:16
                                                original 39:20
      needs 36:25 67:25   obtain 65:9,20                              pause 71:11
                                                  46:13
        68:4                66:4 67:9                                 paused 63:8 67:12
                                                originally 56:17
      never 77:15,24,24   obtaining 66:9,14                           pausing 70:11
        78:5,17,21,25       66:16
                                                                                   Page 9
                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4924 Page 72 of 84

     [payroll - question]

      payroll 19:10         placed 17:24           preexisting 17:12     proposing 11:1
      pc 2:3                  18:21 20:21 28:25    prefer 52:12          prospective 10:9
      pdf 82:9                55:14,19,25 56:13    preference 27:13      provide 29:1
      pending 5:16 51:7       64:7                   27:14                 66:25
        67:19 78:22 79:13   places 15:25           prepared 9:4 12:1     provided 22:21
      people 10:9,10,22     placing 35:24            17:20                 34:3 50:14 56:3
        14:17 17:3,5        plaintiff 1:5,10 3:8   present 2:15            80:24 81:9
        18:23 20:3 22:6,8   plaintiff's 8:21       president 19:2,3,3    public 1:19 83:23
        22:11,19 23:4,7       16:10 21:10 24:5       19:5                pull 62:13 69:10
        25:9 27:4,8 29:19     38:6 43:3 76:3,14    pretty 7:22 12:18     pulled 21:2 22:7
        31:22 33:22 34:2      82:6                   13:14 19:11 49:16     34:12
        34:5,7,10,11 35:1   plaintiffs 2:2         previous 56:8         purchase 13:11
        35:15 36:2 42:12    play 67:12 69:7        previously 52:22        14:25 25:9,12
        44:2 52:25 53:17      74:1                 prior 11:5 12:11        29:13 60:19 70:1
        54:20 60:19 64:16   played 62:17             14:10 28:5,11       purchased 14:11
        65:11 66:24 75:20     67:14 70:8 71:8        68:14                 65:6
        79:12 80:5 81:6       74:2                 privilege 12:16       purchasing 49:25
      percent 73:24         playing 70:7 71:7      privileged 12:14        68:15
      period 9:24 10:1,4    please 4:14 5:11       probably 5:9          purely 57:20
        26:2 31:8             5:16 65:24 82:9        41:12 50:12 52:3    purpose 5:3 20:9
      person 15:1 21:23     point 34:23 65:2         53:25 59:23           21:24 26:17 28:24
        22:15 26:14,17,20     67:18                problem 11:21           57:23 66:3,9,16
        29:12 37:11 50:21   poor 55:17             procedure 44:23         70:23 71:4 83:18
        50:23 51:10,16      portion 50:2,4           45:1                purposes 14:12
        53:14 83:16           65:16,19 66:13       process 44:22           31:10 35:2 49:18
      person's 26:21        portions 49:16         produced 12:11          60:9 64:19
      personally 42:14      position 5:5 10:19       12:17,24 16:13      pursuant 1:20 7:4
        42:17 83:15           19:1 36:12             21:13 24:8 26:20    put 33:3 44:23
      pette 2:15 23:22      possession 45:6          26:21 32:21 38:21     78:1
        33:24 34:14 37:25     46:3 47:19 48:20       43:6 61:15 69:7              q
      phone 15:23,24        possible 54:8            74:10,13 75:9
                                                                         question 5:11,16
        46:8 50:16 61:18      55:10 67:10            76:6,19
                                                                          9:7,20 11:2,21
        62:4,8 68:17,20     possibly 13:18         producing 33:9
                                                                          13:8,14 18:16,17
        68:25 69:19 70:12   post 15:6              production 12:9
                                                                          18:25 19:19,21
        77:20               potential 15:6           16:14 21:14 24:9
                                                                          24:16 30:19 31:20
      phrased 50:9          potentially 20:3         74:14 76:20
                                                                          33:7 42:16 49:12
      physically 52:16        51:18                products 10:17,18
                                                                          52:6 53:24 54:4
        75:13               pp 1:3                   10:22,22
                                                                          55:17 58:21 65:13
      picked 22:3           predates 9:19          programs 13:11
                                                                          71:16 74:6,11,12
      place 21:1 36:22      preempt 33:17          promotion 50:17
                                                                          74:23
        44:23 49:17 56:18     34:20                  51:3 70:21 71:1

                                                                                    Page 10
                                      Veritext Legal Solutions
                                           866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4925 Page 73 of 84

     [questions - reviewing]

      questions 5:8 7:25       recess 49:9 57:6      regarding 11:6         81:25 82:3,5,7
       13:19,21 20:18            79:4                  12:1,3 13:4,6      represent 48:4
       33:20 34:23 38:22       recipient 75:16         15:18 17:1 28:7    representation
       81:5                    record 4:15 23:10       50:16 60:5 66:13     75:8
      quickly 14:16              23:13 38:16,18,20     71:1,13,17,18      representative
       40:14                     57:5,8 62:11,16       72:7,11,17           7:20 8:10 20:20
      quite 21:2 29:19           62:18 67:15 70:9    regardless 81:9        20:24 22:16 24:14
               r                 71:9 74:3 77:2      regards 11:20          30:3 33:2 35:15
                                 79:3 84:11            14:17 19:13,24       36:1 37:7 50:22
      r.p.r. 1:18 84:6,22
                               recording 24:18         20:3,20 22:14,19     50:23 73:7
      ran 26:7
                                 41:11 55:25 61:14     27:7 30:21 31:19   represented 80:20
      range 12:18
                                 62:3,20 69:7 70:7     33:8 37:23 39:10   reps 64:13
      reach 17:13 36:3
                                 70:14                 40:2,22 44:23      request 5:15 16:13
      reached 23:14
                               recordings 23:21        50:8 54:21 55:19     21:14 24:9 74:14
        35:1
                                 23:23 32:20,21        68:14 73:18 80:2     76:19
      reaching 22:15
                                 33:9 34:15 35:9     regularly 14:1       requested 51:1
      read 17:1 22:20
                                 54:1 55:2 79:16     relate 29:2            68:17 84:10
        23:7 27:9,24
                               records 34:9          related 28:20        requests 12:9,12
        50:12,18 57:24
                                 73:16                 29:23              requirement 23:6
        58:1 62:2 65:10
                               redacted 28:2,4,19    relates 28:12        reservation 61:3
        66:5 71:4 81:24
                                 28:22               relationship 28:13   respect 7:12 8:10
        83:5
                               redaction 28:24         29:3 37:4            18:21
      reading 26:18
                               refer 8:13            relative 84:13,14    responded 31:22
        35:2 63:8 65:9
                               referred 8:19 16:8    relevant 10:3,4        32:11 33:11 35:4
        66:15,20 79:10
                                 21:8 24:3 38:4        31:8                 37:11,16 66:24
      reads 68:14 69:16
                                 43:1 51:22 76:1     remain 7:7           responds 50:21,23
      reality 10:14 44:1
                                 76:12 82:4          remember 4:23        response 16:13
      realize 18:24
                               referring 75:19         17:21 29:18 30:5     21:13 24:8 30:24
      really 10:4,15
                               reflect 27:20           32:8 56:19,24        32:4,5 33:14
        14:20 18:24 30:10
                                 30:18 35:10 41:2      57:1 68:9            37:17 52:20,25
      reason 6:21 8:3
                                 45:23 55:2 58:18    repeat 65:24           54:24 74:14 76:19
        26:8 36:21 79:23
                               reflected 28:17       repetitive 46:25     responsive 12:12
        80:12,23
                                 42:7 58:12,24,25      49:4                 12:13
      reasons 13:15,17
                                 59:16 60:11 64:4    rephrase 5:11        rest 34:5 73:24
        14:9 26:4 64:22
                                 71:14,21              9:16 18:16 19:22   restriction 64:9
      recall 32:12,14
                               reflecting 76:17        33:8 53:24 54:4    result 24:25
        62:6
                               reflects 30:20          55:16 59:22 73:1   results 24:18
      receive 81:13
                                 41:22 62:3 70:1     report 84:8          reversed 34:1
      received 17:8 32:4
                                 73:3 78:8 81:6      reporter 8:20 16:9   review 6:4 84:9
        39:24 44:7 53:17
                               regard 32:20            21:9 24:4 38:5     reviewing 50:3,13
        73:19 81:7
                                 48:25                 43:2 76:2,13         76:23

                                                                                     Page 11
                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4926 Page 74 of 84

     [richard - short]

      richard 2:14 52:4     saw 58:13 73:13       seas 1:7,12 7:2,10      65:12 66:20 71:22
      right 9:14 25:15      saying 50:25 64:1       8:5,14 11:4 13:4      71:24 72:5,10,11
        27:19 30:8,22         67:8                  13:10 14:21 15:17     74:6
        31:21 32:3,20       says 25:3 27:18         15:25 17:5 19:1     sending 66:7
        34:13 36:8 41:12      30:13,23 31:13        25:10 26:25 27:4      71:18
        44:17,18 49:5         40:17,25 41:14,18     27:12 31:7 37:15    sends 37:19 60:6
        53:2 54:9 56:8        43:12 46:16,19        38:23 39:17 41:7    sent 38:14 39:21
        62:10 64:5 73:12      50:13,21,22 52:10     44:1,12 45:5 46:2     40:4 41:8,14,22
        73:19 77:6 80:3       69:23 70:20 74:21     48:20,24 49:20        43:8 44:10 45:24
      roy 30:11             schedule 60:20          50:15 51:2,7,18       46:20 47:10 48:12
      royal 1:7,12 4:12     screenshot 3:13         55:8,11,13,18,24      48:15 52:21,24
        5:6 7:2,10 8:5,13     76:16                 59:10,19 60:2,6       53:16,21 54:20,23
        8:14 11:4 13:3,10   screenshots 24:13       62:11 64:15 67:19     72:14,17,22,24
        14:21 15:17,25        34:17                 68:15,18 69:1         73:2,3,16 74:21
        17:5 19:1 25:9      script 3:11 16:5,18     70:20 72:13 73:3      76:17 77:2 78:9
        26:25 27:4,11         16:20,25 17:20,25     73:10 78:1 79:13      78:10,18
        31:7 37:15 38:23      18:4,9,14,18,20       83:6                separate 75:1,5,8
        39:17 41:7 43:6       21:24 22:20 23:8    second 3:16 7:11        75:19
        44:1,12 45:5 46:2     26:13,16,18 27:7      25:3 30:13 38:17    separately 71:13
        48:20,24 49:20        27:9,12,24 30:25      40:3 43:7,12 57:5   september 27:18
        50:15 51:2,7,18       31:11,14,22 32:5    seconds 67:13           63:2 64:7
        55:8,11,13,18,24      32:23 33:6 35:2       70:11 71:7 73:25    sequence 7:15
        59:10,19 60:2,6       35:11,12 37:17      see 9:18 16:23        service 10:22
        62:11 64:15 67:19     48:24 49:3,11,16      27:17 28:10 29:11     13:19 18:22 19:18
        68:15,18 69:1         50:22 51:6,9,13       29:16 30:13,16        20:1,12 30:3
        70:20 72:13 73:3      52:20,25 54:14        31:4 40:11,14,21      33:12 35:15 36:1
        73:10 78:1,22         55:20 57:23 58:1      40:23 41:16,18        36:13,25 37:6,20
        79:13 83:6            63:6,7,9,13 65:9      42:2,5 43:14,19       40:9 44:12 64:13
      royalseas.com           65:10,14,19 66:4      45:17,21 47:15        73:7
        40:7                  66:6,9,12,15,20       48:6 49:13 51:4     services 10:18
      rules 4:25              67:3,10 71:5          52:14 58:17,25        14:11 65:5
      running 70:21           79:10 80:2,5,14       62:13 64:1 68:19    set 12:7 24:7 33:1
      runs 25:17              80:18,25              69:24 77:21         setting 5:21
                s           scripts 54:17         seen 9:1 16:15        seven 64:8
                            scroll 29:7             21:15 24:10 43:10   she'd 23:7,7 37:10
      s 4:16,16,17
                            sea 4:13 5:6 8:13       76:8,21             she'll 10:7
      sale 22:12 58:20
                              78:22               sell 10:18,21 13:22   sheet 3:18 76:11
        58:23,24 64:2
                            seal 83:20              64:23,25              83:7
      sales 20:9 22:9
                            search 74:18          send 37:18 38:24      sheets 28:4
        43:7 60:4
                            searched 74:15          53:13 58:1 59:10    short 38:18 49:9
      save 36:23 37:1,4
                                                    59:15,19 60:2         57:6 79:4

                                                                                   Page 12
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4927 Page 75 of 84

     [shoulder - three]

      shoulder 6:14         sort 9:9 26:10        store 17:18 72:13     taken 1:18 6:17
      show 6:14 29:6          27:13               stored 72:25            7:10 49:9 57:6
        37:9 50:14 52:11    sound 62:14           street 2:4              79:4 83:6,6
      shows 75:14           sounds 62:14          strike 7:17 31:5,19   talk 6:12 10:23
      shrugs 6:13           source 17:7             42:15 55:9 63:16      63:12
      sign 30:14,25         southern 1:1            66:1 72:3           talked 33:18 57:18
        31:15,23,25 35:5    spaces 39:10          struggle 10:8         talking 15:3,5
        37:12,16 38:25      speak 27:21 34:6      stuff 29:20           tara 41:18 44:16
        42:12 53:15,15      speaking 7:21         subject 7:5             65:11 75:14,15
        54:21 78:5            64:15               substance 7:13        team 36:23 37:1
      signature 73:14       special 65:14         substantive 6:6       telemarketing
        84:21               specific 7:15 22:8    successful 22:14        19:17
      signed 38:9 40:12       25:10 36:21 39:13   suggestions 54:3      tell 11:13 20:5
        42:13 43:23 44:5      53:20 71:2          suite 2:5,12            26:13,14 30:22
        44:7,24 45:16,25    specifically 8:7      supervisor 41:20        35:25 67:22,25
        47:6,13 48:17         16:25 17:3 20:6       44:17               telling 68:4
        77:10,15,24 78:13     28:2 49:1 54:5,6    supervisors 67:9      tells 67:18
      signing 19:11 53:8      54:24 66:8,23       supplemental 43:7     term 23:11
        54:21 80:6          spell 4:14              45:11 68:10,12      termed 74:9
      signnow 3:18          spoke 23:24 30:14     support 5:4,5         testified 4:5
        48:12 53:18 75:2      32:6 33:23,23       supposed 23:10,13     testify 9:4,8 12:1
        75:12 76:11,17        34:2,11               54:5,7,16 57:23     testimony 5:21 6:4
      similar 73:18 77:9    stamped 30:11         sure 6:12 11:8          6:19,22 37:10
      similarly 1:5,10      standard 47:18          13:9 22:17 27:4     thank 6:24 12:6
      simpler 34:21           49:17                 30:22 33:16 34:8      13:1 23:25 56:12
      sinistry 29:22        standpoint 75:11        37:10 43:24 44:21     81:23
      site 17:11              75:18                 44:25 46:15 49:5    thing 10:25 37:15
      sites 75:12           start 8:18 16:4         66:1 71:12 72:15      52:10 66:19 73:14
      situated 1:5,10         24:16 25:2 26:24      73:24               things 14:6 15:12
      six 31:24 35:4          30:4 38:23 55:9     survey 50:25            19:9 63:13 64:23
        42:12                 61:14 77:13           51:22 53:2 67:23      64:25
      sixth 30:12           state 1:19 4:14         68:1,5 73:22 74:9   think 10:14,20
      slightly 80:16          83:2,13 84:2          80:6                  16:4 29:20 30:11
      slow 11:1             stated 32:15          suzanne 1:18 84:6       30:23 31:17 33:24
      sold 59:2             states 1:1              84:22                 48:5 68:8 69:11
      solely 36:2           stating 53:14         sworn 4:5 83:5          72:21 74:18,19
      soliciting 14:12      stenographic          system 24:17            75:23
      somewhat 12:3           84:11                         t           third 4:21 29:16
      sorry 4:12 19:7       stenographically                            thomas 2:7
                                                  tabs 58:17,17
        37:22 38:12 59:25     84:8                                      three 12:8 35:7
                                                  take 5:14,20 49:8
        68:22                                                             43:16,22 58:17
                                                    64:19 75:7
                                                                                   Page 13
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4928 Page 76 of 84

     [thumb - willing]

      thumb 3:19             traveling 13:20       upgraded 29:20         57:2 75:10 78:2
      time 4:22 6:8,11       trial 6:8             use 15:21 16:18        80:2,6
        10:3 14:24 26:4,8    true 83:5 84:11         23:10 25:11 31:2    ways 10:13 54:3
        27:1,3 31:8 33:15    truth 28:23             31:5 35:11 38:24    we've 51:24
        36:24 47:18 49:3     try 5:8 13:22 36:3      45:8 53:13 54:6     web 68:16
        55:7 56:4,20           37:4 53:24 66:10      55:11 59:8 65:5     website 17:2 51:1
        60:23                  66:24                 73:2                 76:17
      times 4:20 22:22       trying 11:8 15:2      useless 73:25         websites 17:8
      today 5:3,5,22 6:3       30:21 32:2 34:19    usually 13:13          38:24 39:2
        6:19,22 8:3,24 9:5     34:20 62:14 65:20     14:24 59:14 72:9    weird 42:16
        74:10,13             turn 8:24 30:10                v            welcome 6:6 10:21
      todd 2:3                 40:3 43:12 45:19                          went 50:25 53:9
                                                   v 1:11 83:6
      told 33:2 42:20          46:5,19,24 47:9                            68:16 75:14
                                                   vacation 64:24
        52:1 54:13 57:22       47:21 48:11                               wheeler 2:7 3:5
                                                     65:1 68:15
        58:3,6,9 65:8,10     two 8:2 11:11                                4:7,10 7:24 8:8,17
                                                   various 47:1 54:3
        66:3,5,8,23 67:9       16:21 36:3 38:24                           8:22 9:11,16,23
                                                   vein 80:16
        73:21                  39:2 46:21 49:13                           10:19 11:18,24
                                                   verbal 6:13
      tom 4:10 53:14           54:20 76:17 77:6                           12:20,22 15:13,15
                                                   verbatim 63:9,10
      top 40:16 61:21        type 59:24                                   16:6,11 19:22,23
                                                   verify 13:18
        69:15                typically 27:6                               21:11 23:18,25
                                                   versed 36:25
      topic 11:25                     u                                   24:6 28:1,14,18
                                                   vice 19:2,3,3,5
      topics 7:5,8 8:11                                                   29:8,15,25 34:22
                             unclear 13:5,7        visited 17:9 50:14
        9:3,5,9 12:2                                                      34:25 36:9 38:2,7
                             underlined 46:8       vitale 1:18 84:6,22
      tracking 45:20                                                      38:16,19 42:23
                              47:2,22,23 48:1      voice 22:23
      transcript 6:14                                                     43:4 49:10 52:7,9
                             underlying 39:10      voiced 67:6
        82:8 84:10,10                                                     57:5,7 59:5,7
                              77:19                volunteer 31:18
      transfer 17:16                                                      61:13 62:19 65:25
                             understand 5:10       voucher 25:10
      transferred 17:7                                                    66:22 67:16 70:7
                              7:18 8:9 13:9 15:5   vs 1:6
        22:11                                                             70:10 71:10 74:4
                              15:8,9 19:19                  w
      transfers 17:10                                                     74:17,23 75:4,7
                              30:19 33:7 57:8
        22:7                                       want 4:25 5:15         75:17,21 76:4,10
                              60:18 65:18 74:11
      transmitted 75:3                              6:11,12 8:2 11:19     76:15 79:3,5,20
                              74:24 79:6
      transposed 11:17                              28:1 31:20 33:17      80:11 81:2,23
                             understanding
      travel 10:11 13:18                            37:25 49:4 51:25      82:1
                              12:24 15:2 35:17
        13:20 14:11,25                              52:1                 wilder 3:17 69:9
                              35:18,19
        25:7,12 26:8 28:7                          wanted 10:25           69:11,16 70:15
                             understood 67:2
        81:7                                        40:14 61:10           71:13 73:19 75:23
                             unique 65:16,19
      traveled 14:7 27:1                           wants 53:14 57:12      76:7,18 77:6,15
                              66:12
        29:19 49:21 81:17                          way 14:21 26:14        77:24 78:5,17
                             united 1:1
        81:18                                       29:6 31:7 33:4,19    willing 37:12
                             unsure 54:9
                                                    34:4 47:17 50:12

                                                                                    Page 14
                                      Veritext Legal Solutions
                                           866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4929 Page 77 of 84

     [wish - zeros]

      wish 30:10
      withstanding 12:2
      witness 4:3 62:18
       65:22,24 66:19
       67:15 70:8 71:9
       74:2 79:19 80:10
       83:20
      witnesses 43:13,16
      woman 62:23
      woodland 2:6
      word 31:5 46:8
      words 63:10
      work 34:19 35:21
       54:7
      written 30:21 80:2
      wrong 45:3 68:21
               x
      x 3:2
               y
      yeah 21:7 29:11
        63:10
      year 18:2 56:25
      yearly 14:2
      years 8:2
              z
      zeros 61:16 69:8




                                                                          Page 15
                                  Veritext Legal Solutions
                                       866 299-5127
              
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4930 Page 78 of 84



                         )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                         5XOH



             H 5HYLHZ%\WKH:LWQHVV&KDQJHV

              5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

            GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

            FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

            DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

            WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

             $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

             % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

            VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

            UHDVRQVIRUPDNLQJWKHP

              &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

            7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

            E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

            DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

            PDNHVGXULQJWKHGD\SHULRG




            ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

            $5(3529,'(')25,1)250$7,21$/385326(621/<

            7+($%29(58/(6$5(&855(17$62)$35,/

            3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

            2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4931 Page 79 of 84

                       VERITEXT LEGAL SOLUTIONS
             COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

        Veritext Legal Solutions represents that the
        foregoing transcript is a true, correct and complete
        transcript of the colloquies, questions and answers
        as submitted by the court reporter. Veritext Legal
        Solutions further represents that the attached
        exhibits, if any, are true, correct and complete
        documents as submitted by the court reporter and/or
        attorneys in relation to this deposition and that
        the documents were processed in accordance with
        our litigation support and production standards.

        Veritext Legal Solutions is committed to maintaining
        the confidentiality of client and witness information,
        in accordance with the regulations promulgated under
        the Health Insurance Portability and Accountability
        Act (HIPAA), as amended with respect to protected
        health information and the Gramm-Leach-Bliley Act, as
        amended, with respect to Personally Identifiable
        Information (PII). Physical transcripts and exhibits
        are managed under strict facility and personnel access
        controls. Electronic files of documents are stored
        in encrypted form and are transmitted in an encrypted
        fashion to authenticated parties who are permitted to
        access the material. Our data is hosted in a Tier 4
        SSAE 16 certified facility.

        Veritext Legal Solutions complies with all federal and
        State regulations with respect to the provision of
        court reporting services, and maintains its neutrality
        and independence regardless of relationship or the
        financial outcome of any litigation. Veritext requires
        adherence to the foregoing professional and ethical
        standards from all of its subcontractors in their
        independent contractor agreements.

        Inquiries about Veritext Legal Solutions'
        confidentiality and security policies and practices
        should be directed to Veritext's Client Services
        Associates indicated on the cover of this document or
        at www.veritext.com.
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4932 Page 80 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16                  EXHIBIT G
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -12-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4933 Page 81 of 84



 Good morning /afternoon Mr. /Mrs.                        .   My name is                   and I am with the customer
 service department of Royal Seas Cruises.

 We see that you purchased your vacation package from Royal Seas Cruises on _(date)              and you have
 (already traveled/ not travel).
         If Traveled:
              o How was your trip?
              o What was your favorite part?
              o Are there areas we can improve on?
         If not Traveled:
              o Is there a reason you have not traveled yet?
              o Is there anything Royal Seas can do to help you book your vacation?

 In reviewing your information, we show you visited diabeteshealth.info and provided your information so that
 Royal Seas could contact you at _(phone number)_ regarding a complimentary cruise promotion. Is that
 correct?
    -   If Yes:
             o     Great! I am glad to see we have the correct information regarding your purchase. We always
                   like to show thanks to those that help promote our vacations. Would you be kind enough to
                   complete a brief survey, basically stating that you went to diabeteshealth.info website and
                   requested more information about Royal Seas complimentary cruise promotion?
                            If Yes, great, the address we have is            and we show your email address
                            as          ? Would you prefer us to email or mail this document to you?
                            We will have that sent out shortly. It will require a signature.
                            We greatly appreciate your time today and the information you have provided.

        If no, (try to rephrase the question)
             o Isn't it possible you visited diabeteshealth.info website around the time you purchased?
             o If you are unsure about that site, do you remember how you received Royal Seas information?
                  Was it a different site?
                          IF NO...
                                     Mr /Mrs       I understand you may not remember, but could it be possible
                                     you provided your contact information to diabeteshealth.info
                          If no..
                                     Thank you for your time, we appreciate the information provide.

    -   If absolutely no, then just finish the call and move to next consumer.

Ending the call:

Would you be interested in traveling on another cruise in the future?
    -   If yes - is the number provide today a good contact number to discuss other promotions in the future?
Are there any other comments or suggestions you have that would make travel experiences with Royal Seas
better?

Thank you so much for your time today Mr. /Mrs.                            , we hope you have a great day.


                                                                                                       EXHIBIT

                                                                                                a
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4934 Page 82 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16                  EXHIBIT H
                       Recording Electronically Produced
17
17
                       By Mailing of USB Drive to Court
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -13-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4935 Page 83 of 84




11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16                   EXHIBIT I
17
17                     Recording Electronically Produced
                       By Mailing of USB Drive to Court
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -14-
                FIRST AMENDED DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 129-2 Filed 03/04/20 PageID.4936 Page 84 of 84




11
                              CERTIFICATE OF SERVICE

22
     Filed electronically on this 4th day of March, 2020, with:
33

44   United States District Court CM/ECF system

55   Notification sent electronically via the Court’s ECF system to and Exhibits H & I
66   transmitted by USB Drive to:

77   Honorable Cynthia A Bashant
88   United States District Court
     Southern District of California
99
10
10   Notification sent electronically via the Court’s ECF system to and Exhibits H & I
     transmitted by Email to all Counsel of Record As Recorded On The Electronic
11
11   Service List.
12
12
13
13
14
14   This 4th day of March, 2020,

15
15   s/Todd M. Friedman, Esq.
16
16   Todd M. Friedman
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                            -6-
                   FIRST AMENDED DECLARATION OF ADRIAN R. BACON
